 COATS & CLARK, INC. .237Under .the hook tender, there is a head rigger and head loader, eachof whom works with 3 or 4 other employees. They have no authorityto hire or fire or effectively to recommend, and-their direction of themen working with them is routine in character.As they neither ex-ercise nor possess the statutory duties of supervisors, we therefore findthat they are not supervisors, but employees, whom we include in theunit.Accordingly, we find that all employees of Clackamas Logging Com-pany, at Estacada, Oregon, including the tractor driver, the time-keeper, head riggers, and head loaders, but excluding office clericalemployees, guards, professional employees, the superintendent, con-struction foreman, side foremen, the shop foremen, bull bucks, hooktenders, and all other supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]s'Miami Paper Board Mills, Ino., and Simco Waste Paper, Inc., supra; HoustonTerm4gsalWarehouse & Cold Storage Company, supra.ICoats&Clark, Inc. (Clarkdale Plant)andTextile Workers Unionof America,CIO.CaseNo.10-CA 1958. July 22, 1955DECISION AND ORDEROn November 3, 1954, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding,finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found that,the Respondent had not engaged in 'certain unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter,the Respondent filed exceptions to the IntermediateReport and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and brief,and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions contained in the IntermediateReportonly to the extent thatthey are consistent with the following :1..We agree with the Trial Examiner's finding that the Respondentviolated Section 8 (a) (1).Specifically we find that,in the contextof the threats uttered by several of Respondent's supervisors,all the113 NLRB No. 29. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDacts of interrogation listed by the Trial Examiner as violations ofSection 8(a) (1) were in fact coercive.2.We do not agree with the Trial Examiner's finding that the Re-spondent constructively discharged Marie Barron and thereby violatedSection 8(a) (3) and(1) of the Act.An employer violates Section 8 (a) (3) of the Act with respect toan individual employee only if, by some action,it discriminates against.that employee.Therefore,if an individual quits his job, the employeris not legally responsible for that action,unless it can be shown thatthe quit was the culmination of a plan or scheme on the part of theemployer to force such action.'In that case,the quit is not reallyvoluntary, but is the equivalent of a discharge.In the present case, during the 4-month period from November1953 to the date of the representation election on March 2,1954, Bar-ron was questioned and threatened,as detailed in the IntermediateReport, on at least 8 separate occasions either by Bowen or Jordon,the supervisors on Barron's shift.She was also unjustifiably ridi-culed and criticized for her failure to keep up with her work.If thiswere all the evidence,we should have strong basis for a finding thatBarron's quitting was the result of harassing tactics adopted by theRespondent to force such action.However, other evidence casts doubton such a theory.Thus,from the day of the election until her quit-ting 4 days later, Barron was not subjected to any interrogation,threats,or general harassment by the Respondent.The immediate in-cident which led her to quit was the poor condition in which she foundher spinning frames when she reported for work onMarch6 and herdifficulty in getting the frames to operate properly.There is no evi-dence that the conditions she thus faced were unusual,that the Re-spondent was responsible for them, or that it could reasonably haveanticipated Barron's reaction.In these circumstances,a finding thatthe Respondent constructively discharged Barron is not justified, al-though the Respondent's unlawful conduct directed at Barron wasunquestionabiy one of the predisposing factors which led her to quit.Accordingly,we shall dismiss the allegation in the complaint that theRespondent discriminatorily discharged Marie Barron.TIIE REMEDYAlthough we have found that a preponderance of the evidence doesnot establish that the Respondent constructively discharged Barron,we are nevertheless satisfied that its harassment was a psychologicalfactor which entered into her decision to quit.The immediate inci-1 The J. C Hamilton Company,104 NLRB 737; StJoseph Lead Company,65 NLRB 439.Cf.Glass Fibre Moulding Company,104 NLRB 383, 404-6;Saxe-Glassman Shoe Corp.,97 NLRB 332, 349-51;Palm Beach B?oadeaslmg Company,63 NLRB 597, 608-13 COATS & CLARK, INC.239dent leading to her quitting was the difficulty she experienced withher frames the night of March 6, but it is likely that she would nothave felt that the job was too much to bear if she had not also beenharassed by the Respondent during the course of the Union's organiz-ing campaign.Under these circumstances, our usual cease and desistorder would not completely remedy the effect of the Respondent'scoercive conduct, since it would not fully rectify the consequences ofthe Respondent's intimidation of Barron.Because a violation of Sec-tion 8 (a) (3) has not been adequately proved, Barron is not entitledto the normal remedy provided for in such cases, namely, reinstate-ment with back pay. Our choice of remedial action is, however, flexi-ble enough to order reinstatement without back pay where, in ouropinion, it would effectuate the policies of the Act.Barron had the right to work during the Union's organizationalcampaign free from the abnormal strain imposed by the Respondent'sharassing tactics, and we find that it will serve to dissipate Respond-ent's coercive conduct toward its employees and thereby effectuate thepolicies of the Act to provide Barron an opportunity to work underthe same conditions available to all other of Respondent's employees.Our dissenting colleague believes that an order to reinstate Barron ispunitive because the Board has never in the past ordered an employee'sreinstatement on similar grounds, and because no court has said thatthe Board has such a power. This is to mistake lack of precedent forlack of power. "But in the nature of things Congress could not cata-logue all the devices and strategems for circumventing the policies ofthe Act.Nor could it define the whole gammut of remedies to effectuatethese policies in an infinite variety of specific situations.Congress metthese difficulties by leaving the adaptation of means to end to theempiric process of administration." 2The issue is not whether aremedy is punitive because it is novel, but rather whether reason andBoard experience indicate that Barron's reinstatement will serve toremedy the Respondent's interference and coercion of its employees'protected activities.'We believe it will. In addition to the customarycease and desist order, we shall, therefore, direct the Respondent toreinstate Barron, but without back pay, if she requests reinstatementto her former job within 10 days of this Decision and Order.2 Phelps Dodge Co) poiataonv AT L R B ,313 U S 177, 1943 For additional examples of the use of a remedy normallyassociatedwith a particulartype of violation for a related violation see,Talladega Cotton Factory,Inc,106 NLRB295, enfd 213 F. 2d 209 (C A. 5) (discharge of supervisors considered as coercion ofnonsnpeivisony employees , reins tatenment and back pay ordered for supervisors whose dis-charge was not a violation of Section 8 (a)(3)) , Sawyer Downtown Motors, Inc,103NLRP, 1135 (reinstatement and back pay ordered without regard to whether violation isof Section 8 (a) (3) or (1)) , DH Holmes Company, Ltd v N L R B,179 F 2d 876(CA 5) (order to bargain for violation of Section 8 (a)(1)); The CareySalt Com-pany,70 NLRB 1099 (iernstatement without back pay for violation of Section8 (a) (3) ). 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Coats & Clark, Inc. (Clark-dale Plant), Clarkdale, Georgia, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their membership in,or their activities on behalf of, Textile Workers Union of America,CIO, or any other labor organization, in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1).(b) Soliciting or attempting to induce employees to refrain fromunion affiliation by promises of benefits and adjustment of grievances;or threatening employees with loss of employment, reduction of theworkweek, the shutdown or removal of the plant, blacklisting by re-fusing to give them recommendations for other employment, or otherreprisals, if they affiliate with, or refuse to withdraw from, a union,or if a union organizes the plant.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Textile Workers Union ofAmerica, CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, and to refrain from any or all of such ac-tivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Marie Barron immediate and full reinstatement toher former or a substantially equivalent position, without prejudiceto her seniority or other rights and privileges, if she requests rein-statement within 10 days from the date of this Decision and Order.(b)Post at its plant at Clarkdale, Georgia, copies of the noticeattached hereto and marked "Appendix." 4Copies of said notice,to be furnished by the Regional Director for the Tenth Region, shall,after being duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof and maintained by itfor a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily4 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Deciee of the United States Court of Appeals, Enforcing an Order." COATS & CLARK, INC.241posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges that Respondent discharged L. E. Davis, Kermit Pierce Hurst,Fannie Louise Hurst, and Ceab Smith, or has by various means forcedMarie Barron, Opal Hollingworth, and Kathleen Streeter to quittheir jobs, in violation of Section 8 (a) (3) of the Act, or engagedin acts of interference, restraint, or coercive conduct other than thosespecifically found by the Trial Examiner to be violative of the Act.MEMBER RODGERS, dissenting :I do not agree with my colleagues' decision to direct the Respondentto reinstate Marie Barron.As my colleagues find, Barron was not discharged in violation ofthe Act, either actually or constructively, but voluntarily quit heremployment.With the dismissal by the Board of the charge of un-lawful discrimination as to Barron, the only unfair labor practicesremaining in this case involve illegal interrogation, threats, and prom-ises.Heretofore, the Board, on the basis of 20 years' experience, hasconsidered a broad cease and desist order sufficient to redress suchunfair labor practices and to restrain the future commission of them.Indeed, in theSt. Joseph Lead Companycase,' the facts of which aresubstantially the same as those herein, the Board expressly refusedto go beyond a broad cease and desist order and require the reinstate-ment of an employee who like Barron had voluntarily quit his em-ployment.The Board did so on the ground that under the circum-stances a reinstatement order was not necessary to effectuate the poli-cies of the Act.Cf.Fulton Bag and Cotton Mills, 75NLRB 883,887.My colleagues adduce no facts, nor do they offer any explanation,why a broad cease and desist order would not also suffice in this caseor why the reinstatement of Barron is necessary to effectuate the poli-cies of the Act.They merely state that "reason and Board expe-rience" indicate that Barron's reinstatement will serve to remedy theRespondent's unfair labor practices.But none of the cases cited bymy colleagues as illustrative of "Board experience" is apposite.Un-like here, in each of the instances they cite wherein reinstatement wasordered, in addition to the customary cease and desist order, there infact was a discharge which was violative of the Act.TheHolmes6 65 NLRB 439,440-441 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase is simply an application of the familiar principle that a bargain-ing order may issue where an employer's unfair labor practice dissi-pates a union's majority standing.And a mere appeal to "reason"can scarcely establish the need for a reinstatement order in this case,,particularly when the Board's experience for 20 years is to the con-trary.It is well settled that orders of the Board may not extend furtherthan necessary to redress or restrain the unfair labor practices found.6Since the need for a reinstatement order, in addition to the customarycease and desist order, has not been shown in this case, the Board'sorder, I believe, is a clear abuse of its discretion and therefore illegal.Indeed, in the absence of a showing that the Board's order is necessaryto effectuate the Act's purposes, the Board's order can only be regardedas a punitive, and not remedial, measure.Moreover, apart from the foregoing considerations, the Board, inmy opinion, does not have the power under the Act to require an em-ployer to reinstate an employee who has voluntarily quit her employ-ment.Section 10 (c) of the Act, in pertinent part, provides that "Noorder of the Board shall require the reinstatement of any individualas an employee who has been suspended or discharged . . . if such in-dividual was suspended or discharged for cause."The purpose of theCongress in inserting this proviso was to bar the Board, in expressterms, from interfering with the normal right of the employer to dis-charge and select employees, as it wishes, when the right is exercisedfor reasons other than those proscribed by the Act.' If, therefore, inthe instantcasethe Board has found that Barron was discharged forcause, the Board would have been precluded by the Act itself fromordering her reinstatement.It follows,a fortiori,that the Board maynot direct Barron's reinstatement when under the Board's own find-ings she was not discharged in violation of the Act but voluntarily quither employment.Under the circumstances, I am compelled to conclude that on thebasis of their introspective conclusion that the Respondent's harass-ment of Barron was a "psychological factor" in Barron's decision toquit, my colleagues are accomplishing under the guise of a remedy whatthey themselves recognize cannot be justified in law. I believe thatthere is here but one alternative open to the Board: Either find thatBarron was constructively discharged in violation of the Act andU SeeMay Department Stare Co v N L R B ,326 U S 376, 390-392 , N. LP. B. vCrompton-Highland Mills,hic,337 U S. 217, 2267The proviso wrote into fhe Act (-,-sting law for the courts had alioady ruled priorto the amendment of the Act,that the Board could not compel an employer to reinstateemployees who had been lawfully discharged.See NL R B. v JonesCtLaughlin SteelCorp,301 'U S 1 45-46,N L R B v Superior TanningCo, 117 P 2d 881, 891(C A 7), cert denied 313 U S. 559 See also H It No 245 or H R 3020,pp. 42-43ITR No. 510 or H. R 3020, pp 38-39 ; Cong Record for June 6, 1947,pp. 6677-6678. COATS & CLARK, INC.243,order her reinstatement, or deny Barron reinstatement since she vol-untarily quit her employment. I would do the latter.MEMBER LEEDOMI took no part in the consideration of the above De-cision and Order.APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their mem-bership in, or their activities on behalf of, Textile Workers Unionof America, CIO, or any other labor organization, in a mannerconstituting interference, restraint, or coercion in violation ofSection 8 (a) (1).WE WILL NOT solicit or attempt to induce our employees to re-frain from union affiliation by promises of benefits and adjust-ment of grievances; or threaten our employees with loss of em-ployment, reduction of the workweek, shutdown or removal of theplant, blacklisting by refusing to give them recommendations forother employment, or other reprisals, if they affiliate with, or re-fuse to withdraw from, a union, or if a union organizes the plant.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist Textile Work-ersUnion of America, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to Marie Barron immediate and full reinstate-ment to her former or a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, if sherequests reinstatement within 10 days from the date of the Board'sDecision and Order.All our employees are free to become, remain, or to refrain from be-coming or remaining members of Textile Workers Union of America,CIO, or any other labor organization, except to the extent that this 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDright may be affected by an agreement authorized by Section 8 (a) (3)rof the Act.COATS & CLARK,INC. (CLARKDALE PLANT),Employer.Dated----------------By-------------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are whether Coats & Clark, Inc., herein called the Respond-ent, has on various dates since November 1953, at its Clarkdale, Georgia, plant,interrogated its employees, threatened them with reprisals and offered them bene-fits, solicited them to withdraw from Textile Workers Union of America, CIO, hereincalled the Union, and to engage in surveillance of union activities, discharged cer-tain employees and by various means forced others to quit their jobs, all because ofand to discourage their concerted activities and adherence to the Union, in violationof Section 8 (a) (1) and (3) of the Labor Management Relations Act, 1947, 61Stat. 136, herein called the Act.The issues arise on a complaint issued June 14,1954, by the General Counsel of the National Labor Relations Board, herein calledGeneral Counsel and the Board, through the Board's Regional Director for theTenth Region (Atlanta, Georgia), on the basis of charges and amended charges filedby the Union, and the answer of Respondent denying the commission of any unfairlabor practices.'Pursuant to notice a hearing was held at Marietta, Georgia, onAugust 23, 24, and 25, 1954, before the duly designated Trial Examiner, at whichallparties were represented by counsel or other representatives and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduceevidence bearing on the issues, to make oral argument, and to file briefs and pro-posed findings of fact or conclusions of law, or both.At the outset of the hearingthe Trial Examiner, on motion of General Counsel, dismissed the complaint as toL. E. Davis with prejudiceAt the close of General Counsel's testimony in chief,the Trial Examiner granted Respondent's motions to dismiss the complaint insofaras it charged Respondent with violations of the Act through conduct of ForemanDorris Anderson and Supervisor Guy Hamrick, but denied its motions to dismissin other respects.At the close of the case, Respondent's motions to dismiss thecomplaint on the merits were taken under advisement, and are now disposed of bythe findings and conclusions in this report.General Counsel's motion to conformpleadings to proofs in matters of minor variance was granted without objection.All parties waived oral argument.General Counsel and Respondent have filedbriefs with the Trial Examiner.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT; THE STATUS OF THE UNIONRespondent is and has been at all times material herein a Delaware corporationengaged in the manufacture of thread and textile products. It has its principal officeand place of business in New York, New York, and maintains and operates plantsin several of the United States, including one in Clarkdale, Georgia, which is theonly plant involved in this proceeding. In the calendar year immediately preced-ing the issuance of the complaint herein, Respondent purchased raw materials valuedin excess of $500,000 which were shipped directly to its Clarkdale plant from pointsoutside the State of Georgia, and in the same period it manufactured, sold, andshipped from that plant to points outside the State finished products valued in ex-cess of $800,000.Respondent admits, and I find on the basis of the above facts,that it is engaged in commerce within the meaning of the Act.'The various charges, the complaint, and notice of hearing thereon, were duly servedon Respondent and the Union COATS & CLARK, INC.245The Union is a labor organization within the meaning of Section 2 (5) of theAct which admits to membership employees of Respondent.if.THE UNFAIR LABOR PRACTICESA. The union campaign and Respondent's knowledge thereofThe Union began an organizing campaign among employees at Respondent'sClarkdale plant about January 1, 1953, when an organizer appeared in Clarkdale,distributed union authorization cards, and held a few meetings with employees.Atthis time some employees, notably Marie Smith Barron and Opal Hollingworth,signed cards, and Barron was active in soliciting other employees to sign cards.After several weeks of activity the campaign died down, but was revived aboutJuly, when new organizers came to town and thereafter conducted an active cam-paign up to a Board-conducted election held on March 2, 1954, which the Unionlost.2During the revived campaign, the Union held six mass meetings for em-ployees, solicited employees at their homes in the company village of Clarkdaleand nearby areas to join the Union, and openly distributed literature at the plantgates.In the 2 months preceding the election, the Union on Saturday of each weekran movies and recreation programs for children of employees and bingo gamesfor adults.It also distributed white T-shirts, caps, and buttons containing the nameof the Union and CIO insignia and slogans to employees at a final mass meeting onFebruary 28, 1954, and at the plant gates the day before the election.Manyemployees openly wore these articles at work in the plant on those dates and theday of the election. Some employees, notably Barron and Hollingsworth, activelyassisted the union organizers by accompanying them to homes of employees, driv-ing employees to meetings, distributing union authorization cards among employeeson and off plant piemises, and attending the union meetings and recieational activi-tiesoutlined above.From September 1953, onward, employees brought unionliterature into the plant, and fieely discussed the union campaign pro and conamong themselves and with their supervisors, particularly Second Shift Over-seerValentine and Third Shift Overseer Bowen, both during and outside work-ing hours.The above findings are based on credited and mutually corroborativetestimony of Barron, Hollingwoith, Charles F. Allen, Gertrude Cole, Mary LucilleEllis,Kermit P. Hurst and Overseers John Morgan Davis, Toss R. Valentine, andPhilip S. Bowen. I find on the above facts that Respondent was fully aware of theUnion's campaign and its progress at least from September 1953 onward. Theextent of Respondent's knowledge of the union activity of particular employeesnamed in the complaint will be discussed in my consideration of the terminationof those employeesB.Alleged interference, restraint, and coercionA stipulation of the parties, and uncontradicted testimony in the record, showsthat the following management personnel named in the complaint and the recordare supervisors within the meaning of the Act: On first shift, General Overseer JohnMorgan Davis; Robert Carl Rogers, second hand in the twister department; JamesPerkerson, foreman in the winding room; Tom Ellerbee, second hand in caid room;and George Cauble, supervisor in card room.On second shift, General OverseerToss R. Valentine and J. M. Cash, second hand.On third shift, General OverseerPhilip S. Bowen and John Sanders, second hand in card room. The record also showsthat Carl Jordon is second hand in the spinning room on third shift, and I infer andfind from the stipulation as to second hands Cash, Ellerbee, and Sanders, that Jordonis likewise a supervisor.1.Conduct of first shift supervisorsOn an unidentified date in late January or early February 1954, Supervisor GeorgeCauble approached Ernest James Gordon, who worked under him in the card room,and asked Gordon how the Union was coming on. Gordon's answer is not statedin the record.Cauble advised Gordon to go to a union meeting to be held at PowderRiver, Georgia (a nearby town), the coming Saturday, to "get my union card," andto work there for the Company and against the Union.Gordon refused, saying hehad friends "on both sides of it," union people and nonunion, and he did not want'Case No. 10-RC-2563, 107 NLRB No 248 (not repoited in printed volumes of BoardDecisions and Orders), in which the Union filed a petition for certification on October19, 1953 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDanyone mad at him, that it was none of his business, that he "could not dictate noway,Iwasn't representative, I wasn't going to tell the people what to say."He also toldCauble that he had been there almost 12 years, and that he had told Johnson (plantmanager) that if he would give him a job he would stay with the Company, wouldnot quit.He further said that if the Union came in and pulled a strike, he couldnot afford to walk out because he did not have long to stay there. Cauble repliedthat "if you joined them, you would have to walk out with them if there was a strike."This finding is based on credited and uncontradicted testimony of Gordon, as Caubledid not testify.Gordon also testified that he had worked for the Company since1942 and retired on February 27, 1954.Gordon's testimony was offered in supportof paragraph numbered 22 of the complaint which alleged that Respondent, throughCauble, solicited an employee to attend union meetings "and report back to Respond-ent all information concerning the number and identity of the employees in attend-ance, and any other information which he obtained concerning the union member-ship and activities of Respondent's employees."At most, Gordon's testimony showsthat Cauble tried to persuade an old employee who had many friends among theplant workers, to sign a union card and attend union meetings and work there "forthe Company" and against the Union. This proof, however, does not support thequoted portions of paragraph numbered 22 which in effect allege a solicitation ofan employee to act as a spy or informer for Respondent at union meetings; Gordondoes not state in what manner, or by what acts or conduct, Cauble wanted him towork "for the Company and against the Union"; "work" with that objective in mindcould encompass many types of activity, some unlawful, others perhaps lawful, butthe Board is not required to speculate as to what type was intended, and there isnothing in Gordon's testimony to warrant, much less compel, the inference thatCauble asked or even desired him to perform the acts of espionage alleged I con-clude that General Counsel has failed to provea prima faciecase as to paragraphnumbered 22 of the complaint, and I therefore grant Respondent's final motion todismiss that portion of the complaint. I also grant its motion to dismiss as to para-graph numbered 20, insofar as it alleges that Cauble (erroneously called "Coble"in the complaint) solicited employees in December 1953 to withdraw their unionc rds, as Gordon's testimony provides no support for those allegations.Gordon also testified that about the first of February 1954, Cauble asked himagain in the plant how the Union was "coming on," and told him that "the Uniondon't pay you, the Clark Thread Company does," and that at some later date Caubleasked him in a genial way how the Union "came out up there Saturday." Theseinterrogations by Cauble are not alleged in paragraph numbered 17 of the com-plaint which specifies the agents of Respondent charged with unlawful interrogation,nor are they covered by any broad, catch-all language in the complaint. I thereforemake no finding or recommendation on the basis thereofI find from credited and uncontradicted testimony of Eugene Griffith that on Mon-day, February 15, 1954, Second Hand Ellerbee asked Griffith, one of his employeesin the mill, if Griffith had gone to the union meeting the previous Saturday.Griffithsaid he had notEllerbee asked him if he had a union cardGriffith's answer doesnot appear.Ellerbee then told Griffith to "go out to the office and call for yourunion card, or see a union man and get your union card," adding "we could havefired you before now, but we have been good to you" and that Respondent had kepthim, Ellerbee also advised him not to "mess up" with the Union.He also askedGriffith if employee Clyde Bracket, who worked next to Griffith, had joined theUnion.Griffith said he did not know. Ellerbee's suggestion that Griffith recall hisunion card, and he should not "mess up" with the Union, when coupled with thereminder that Respondent had been good to him and could have fired him before,comprised a plain solicitation of an employee to withdraw from the Union underpain of possible loss of employment or other reprisal from Respondent, and was cal-culated to discourage union affiliation of employees and coerce and restrain them inthe exercise of rights guaranteed them by Section 7 of the Act. I conclude thatRespondent thereby violated Section 8 (a) (1) of the Act.3When Ellerbee prefacedthis unlawful conduct with queries as to Griffith's union affiliation, and his andBracket's attendance at union meetings, such interrogation clearly had an illegalmotive, was without justification, and likewise violated Section 8 (a) (1) of the Act.On one occasion in January or February 1954, Ellerbee asked Gordon at hismachine how the Union was "coming on." Gordon replied, "I guess all right." Eller-3Tennessee Eqq Company/93 NLRB 846, 848, enfd 201 F 2d 370 (C A6) , NationalBiscuitCompany.83 NLRB 79, 80, 86-88, enfd as niod 1855 F 2d 123 (C A3) ; BinpirePencil Company,86 NLRB 1187, 1190, enfd 187 F 2d 334 (C A 6) COATS & CLARK, INC.247bee also asked if there was a good crowd at the union meeting on Saturday.Gordonreplied it looked like there was a pretty good crowd. I find these facts from un-contradicted testimony of Gordon. Since Ellerbee engaged in similar interrogationof, and solicitation accompanied by threats to, another employee in this preelectionperiod, which were unlawful and plainly demonstrated his antiunion animus, it isclear that his interrogation of Gordon was not an isolated, perfunctory, or casualincident, but had the same illegal motivation, and was therefore violative of Section8 (a) (1) of the Act.Ifind no violation of the Act in (1) Ellerbee's equivocal suggestion to employeeJeff Hicks about a week before the election in the hearing of Griffith, to "keep ontalking about the Union," after Hicks had told him he had talked until his throatwas "wore out"; and (2) Ellerbee's reading to Griffith about the same time of amagazine article relating to violence during strikes and indicating that unions causedsuch disturbances; this was a legitimate exercise of free speech within Section 8 (c)of the Act. I consider within the same protected category the remark of SupervisorCauble to Griffith (as stated by the latter), at a time when a union organizer wasdistributing leaflets outside the plant, that Griffith looked like "one of them oldunion men down there."Ifind from credited and uncontradicted testimony of Ada Lou Clark and OraTillery that on or about February 1, 1954, Foreman James Perkerson asked Clark,who worked under him in the plant, if she did not want to go and get her union cardback.She replied that she did not and would sign a couple more if it would do anygood.At that moment employee Ora Tillery came upClark told Tillery that Perk-erson wanted them to get their union cards back. Perkerson then asked Tillery,"How about you going and getting your card back?" and she replied that if she hadone "down there," she would not be so yellow as to go and get it backClark andPerkerson then had a discussion about the advantages of the Union and Perkerson'santagonism to it, in which he stated his reasons in terms which I do not find violativeof the Act.However, Perkerson's request to both employees that they get theirunion cards back, though unsuccessful and unaccompanied by any threats of reprisalor promises of benefit, are unlawful solicitations of employees to withdraw from theUnion, which violated Section 8 (a) (1) of the Act 4I find from uncontradicted testimony of Clark that: About the middle of February,her overseer, John Morgan Davis, asked her in the plant if she had got back her unioncard.She said she did not.He then said it would not do any good, that the em-ployees who had asked for the return of their cards had not received them.Clarktold him it was impossible to get them back, as they had been sent to Washington.Davis said it was a "pretty dirty trick" because they did not let the Company knowthey had been sent to Washington, and that it would not do any good to get themhack after they had "come back from Washington." Coming shoitly after his subordi-nate's solicitation of Clark to withdraw from the Union, Davis' remarks furtherdemonstrate that Respondent was engaging in a deliberate campaign by unlawfulmeans to induce employees to resign from the Union.`I find from uncontradicted testimony of Fred D. Cunningham and Esmer McMichenthat on an occasion about the middle of February, while they were discussing unioncards in the plant, Perkerson walked up and suggested that it would be a good timefor them to "go get your union cards." This was an unlawful solicitation of with-drawals from the Union, and violated Section 8 (a) (1 } of the Act.On Saturday, February 13, 1954, Second Hand Rogers had a talk about the Unionwith Cecil Meeks, who worked under him, while Rogers was driving Meeks in hiscar to his family's home in Rockmart, Georgia.During the trip, Meeks remarkedthat he was glad his family had moved from Aragon, Georgia, because of the waypeople in that town were divided about the union in a cotton mill there, and thatthere had been a lot of trouble over the union there. They also discussed the factthat the mill at Aragon had closed down. Rogers remarked that workers in that milldid not "lay around and smoke" like those at Clarkdale did, and opined that if theworkers at Clarkdale got a union, it would not better things for them.Meeks askedwhy, and Rogers replied that if the Union came into the Clarkdale plant, and madeall the demands that its literature promised, the Union might call a strike, the millwould shut down, the workers would be out of work for a while, and there would be"See footnote 3, above, andPhillipscCButtorff dfanufactuiing Company,96 ALRB1091, 1092&As Davis is not charged in the complaint with unlawful interrogation, I make nofinding thereof on the basis of his interrogation of Clark, nor his repeated interrogationof Fred D Cunningham in the same period about the progress of the union campaign.379288-56-vol. 113--17 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrouble in Clarkdale. I find the above conversation upon the credited testimony ofRogers, as corroborated in part by that of Meeks. I do not credit Meeks' testimonyabout the incident, except as consistent with the above findings, for Meeks' testimonyon it was rather disjointed and not impressive, and it seems more likely that he, ratherthan Rogers, would have opened the talk about union troubles in Aragon, where heand his family had lived, and would be more familiar with them. 1 conclude andfind that Rogers' replies were legitimate expressions of opinion as to the differences be-tween conditions in the Aragon and Clarkdale plants, and as to possible economic con-sequences of unionization of the Clarkdale plant, and did not violate the Act. Ihereby grant Respondent's final motion to dismiss paragraph numbered 18 of the com-plaint insofar as it alleged that Rogers made the threats stated therein.2.Conduct of second shift supervisorsInDecember 1953, about 2 weeks before Christmas, Overseer Valentine ap-proached Mary Lucille Ellis, a second shift employee who worked near his desk,and stated he had heard that a Miss Maloney, a union organizer, had been in theplant.Ellis replied that Maloney had come to see her.Valentine asked if Ellishad signed a union card, and she replied, "No," that she did not have to.Valentinethen said that if the Union came into the plant, and demanded the things theypromised in its literature, the Company might not be able to meet those demands,and would not sign a contract with the Union, and the mill might close down dueto a strike and there would be a lot of people out of work, but that he was notworried about himself.Valentine also mentioned that her two brothers, whoworked in the plant, were for the Union. She replied she and her brothers did notdiscuss their affairs with each otherValentine also said that her brother-in-lawran the best set of twister frames in the mill, and his wife made more money on thereels than any other girl, and he did not see why they should be for the Union.He also told Ellis he had heard that Organizer Maloney was an alcoholic, and thatthe organizers fixed drinks in their motel headquarters.Ellis disagreed with thesestatements.These findings are based on credited and uncontradicted testimony ofEllis, as corroborated in part by testimony of Valentine.His interrogation as toEllis' union affiliation was illegal under Section 8 (a) (1) of the Act, but I find noviolation of the Act in his statements of the possible economic consequences of union-ization of the plant.His remarks about Ellis' brothers, sister, and brother-in-lawindicated Respondent's knowledge of their union affiliation, but contained nothingcoercive, and the same is true of his disparaging remarks about the union organ-izers.I grant Respondent's motion to dismiss for lack of proof paragraphs num-bered 18 and 24 of the complaint insofar as they charge an unlawful threat throughValentine that the mill would be shut down and moved elsewhere before Respondentwould deal with the Union.On an occasion in January or February 1954, while the Union's Saturday partieswere being held, Valentine asked Ellis at her work if she got any of the "freesausage."She said, "No."He then said he did not want anything that "those sons-of-bitches have, and you can quote me as saying sons-of-bitches."He also askedEllis if she was an organizer, and she replied "You don't know, do you?" Ellis hadsigned a union card some months before Valentine first questioned her, had beenvisited in her home by Organizer Maloney, and had also had lunch once withMaloney in the motel where the latter resided.These findings are based on creditedtestimony of Ellis, as corroborated in part by admissions of Valentine. I make nofinding of violation of the Act on his reference to the "free sausage," which wasapparently given out with other items as prizes at the Union's Saturday bingo games,or his disparaging remarks which were apparently directed at the Union or thoseaffiliatedwith it, but since he already knew from prior interrogation of Ellis thatMaloney had visited her, his present query as to whether Ellis was an organizer wasclearly coercive, unlawful, and violated Section 8 (a) (1), for his attendant remarksindicated his antiunion animus and that he already knew a lot about the Union, itsactivities, and those affiliated with it, and thus his interrogation could not havebeen prompted by idle curiosity, but only by a definite desire to add more informationabout the union campaign to the facts he already knew.6ployee Chalks F Allen one Monday in February 1954, whether lie got any doughnuts andCoca-Cola at the union meeting the previous Saturday ; the mquuy was made in a jocularway, and nothing else was said, seeBeaver Machine and ToolCo , 97 NLRB 33, (2) Valen-tine's remarks to employee Joseph A. Thackston in November 1953, about the amount ofmoney the Union would take from the workers and out of Clarkdale in union dues, and COATS & CLARK, INC.249Ifind from uncontradicted testimony of Allen that second hand J. M Cashasked Allen in the plant on several occasions in January and February 1954, ifthe employees were getting a "good bit of members," if "they" had any memberscoming in, if there was a good crowd at the Saturday union meetings, and whatAllen thought about the Union.Allen told him they were getting lots of members,many were still signing up, and there were good crowds at the union meetings.Although the conversations were short, and at times Allen himself brought up thesubject of the Union, and Cash never offered any comments or expressed senti-ments for or against the Union in response to Allen's replies, I consider the re-peated interrogation as violative of Section 8 (a) (1) of the Act, for it was clearly partof the pattern of similar interrogation and other unlawful conduct of Respondent'ssupervisors in the last weeks of the campaign before the election as found in thisReport, and cannot be said to have been a casual or isolated incident.3.Conduct of third shift supervisorsI find from uncontradicted testimony of Gertrude Cole that: On a date in De-cember 1953, her overseer, Philip Bowen, approached her at work and asked herhow she felt about the Union. She replied that she was not going to "mess withit."Bowen then asked, "How about going and getting your union card?" She re-plied that if she did, her husband would "have a fit."At the time, other em-ployees had recalled their cards from the Union.Cole attended the final unionmeeting of February 28, 1954, and secured a T-shirt with a union insignia, butdid not wear it.When she went to work that night, Bowen greeted her as shepassed him in the plant, and said he had heard she had a union shirt. She deniedshe had one.He said, "That is not the way I heard it." She then admitted, "Well,I had one, it was too big and I gave it to another party."He then said he heardthat she tried to tear down a sign which had been posted nearby. She admittedshe did it to tease her sister who had told her to look at a "vote no for the Union"sign posted there.Bowen asked what she would do if he put up a sign there.She laughed and said she would put another on top of it. This discussion wascarried on in a laughing, friendly way in the presence of another supervisor, GuyHamrick, and another employee.Bowen's first query as to Cole's feeling abouttheUnion was clearly a deliberate probe to ascertain her sentiments, for whenitelicited an apparent antiunion attitude, he at once suggested that she get herauthorization card back from the Union. It is obvious that the interrogation didnot stem from idle curiosity or innocent motives.That it was in fact coerciveand induced her to falsify as to her union sentiments is established by Cole's admis-sion on cross-examination that she lied when she told Bowen she was not going to"mess with" the Union, and her testimony that she in fact attended several unionmeetings including the last one before the election. I find that the interrogationwas unlawful and violative of Section 8 (a) (1) of the Act. Bowen's solicitationof her withdrawal from the Union was likewise in violation of the same provisionof the Act, as were his statements to Cole the night of the union meeting whicnwere in the nature of questions designed to elicit an admission of her union affilia-tion and the way she intended to vote in the coming election. It is immaterialthat the talks were friendly and accompanied with laughter, and that Cole stillworks at the plant and has apparently not been subjected to any personal discrimina-tion.I find from uncontradicted testimony of employee Nell C. Wilson that: On anoccasion in January 1954, about 6 weeks before the election, Overseer Bowen ap-proached Wilson at work and asked, "What is this I hear about you signing a unioncard?"She replied that it did not mean anything.Bowen said, "I hope you feelthat way about it because the Union does not cause anything but trouble."Aboutmid-February, a week or so before the election, Bowen again approached Wilson ather work and asked if she would be willing to "go get my union card with some ofthe others."She replied, "I don't know, I guess so."The record does not showwhether Wilson in fact tried to withdraw her card. I conclude that Bowen's firstquery was unlawful interrogation of an employee, and his second discussion con-tained an unlawful solicitation of her withdrawal from the Union, in violation of Sec-tion 8 (a) (1) of the Act.On Saturday, January 9, 1954, employee Floyd Jimmy Landers attended a unionmeeting.On Monday, January 11, about 11 p. m., as Landeit was walking down-(3) his remarks to the same employee somewhat later indicating that he had heard twoother employees might become leaders of the UnionThe second incident is clearly priv-ileged fiee speech, and the third would at most raise a suspicion of surveillance of em-ployees' protected activities, which is not charged in the complaint. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDstairs in the plant with Overseer Bowen, the latter asked Landers what he learnedat the union meeting.Landers replied he had learned a lot.Later in that shift,Bowen came to Landers and asked why he denied going to the union meeting withemployee Gordon.Landers said that if he denied it, he told a lie.Bowen saidhe heard employee Marie Barron was at the meeting; Landers said he did not seeher there.Bowen then asked if employees Roy Crowe and Bobby Givens had at-tended the meeting, and Landers said he knew they were not there.Bowen askedhow many workers had attended the meeting and Landers told him.These findingsare based on credited testimony of Landers, which is corroborated in part by ad-missions of Bowen. I do not credit Bowen's denials of the inquiries as to the threenamed employees.Bowen's interrogation of Landers regarding the union meetingwas in violation of Section 8 (a) (1) of the Act. I find no violation of the Actin Bowen's equivocal statement to Landers in January that Landers would not bethere long enough to see the Union come into the plant.I find from uncontradicted testimony of employee Emmett Russell Bowman that:Late in February 1954, a few days before the election, Overseer Bowen approachedBowman at his work and asked him to go down to the Union and get back his unioncard.Bowman asked Bowen how he knew he had signed a union card. Bowen re-plied, that Bowman was going to the meetings.A few nights later, Bowen ap-proached Bowman again and asked him to get his union card, stating he "had severalto go down and get their cards," and if he could get enough to "come out of theUnion, it would not come to a vote." Bowman asked Bowen again if he knew thatBowman had signed a union card, and Bowen said, "You are still going to the meet-ings."Bowman retorted that he thought it was his (own) business to go where hepleased when he was not on the job. Bowen "flew off the handle," and replied themill might go on 3 days a week, but it would not make any difference to him, he wasdrawing $125 a week straight time and he would draw his pay right along.Bowen'ssuggestions that Bowman withdraw from the Union were unlawful solicitations inviolation of Section 8 (a) (1) of the Act.His final comment that the mill mightshut down to 3 days a week, but his own pay would not be affected, considered in thecontext of his solicitations of Bowman, his admission that he had similarly solicitedothers to try to prevent an election, and Bowman's rebuff of the solicitation, in myopinion constituted an oblique but nonetheless clear threat that the employees' work-days would be reduced if the employees did not withdraw their cards or the Unioncame into the plant, which was coercive and violative of Section 8 (a) (1) of theAct.Considering that numerous employees on all shifts were subjected by their super-visors, from the general overseers down, over a period of 4 months preceding theelection, to a variety of interrogations about their progress of the campaign, theiractivities therein and sentiments toward the Union, to solicitations of withdrawalfrom the Union (under pain of reprisal in some instances), and threats of plantshutdown and loss of employment if the Union organized the plant, and that theoverseers, particularly Bowen, admitted their antiunion animus, it is clear thatRespondent engaged from November 1953, onward in an active, aggressive campaigninvolving unlawful interference, restraint, and coercion of employees, of which thevarious interrogations found above and hereafter were an integral part,7 to discouragemembership in the Union, induce those who had already signed up with it to with-draw their authorization cards, and thus pave the way for the defeat of the Unionat the coming election. In reaching this conclusion I have also considered instancesof similar coercive interrogation and threats to which employees Barron, Holling-worth, Streeter, and Smith were subjected in this same period, and Bowen's andJordon's remarks to Barron as detailed below, which clearly indicate the widespreadand effective campaign of the overseers and their subordinates to induce employeesby various means to withdraw from the Union. It is against this background ofinterference, restraint, and coercion that the Board must assess Respondent's conductand motives in connection with the discharges and other separations of employeeswhich I now consider.C. The alleged discriminatory discharges1.Marie Smith BarronMarie Smith Barron worked for Respondent at Clarkdale from 1947 until March6, 1954, when she quit her job under circumstances set forth below. In the first 37SyracuseColorPress, Inc.,103 NLRB 377, enfd 209 F 2d 596 (C. A2) ; Blue FlashExpress, Inc.,109 NLRB 591 ; and seeGeneral Motors Corporation, Cadillac Motor CarDivision, 109 NLRB 1429, footnote 4;The Dalton Company, Inc.,109 NLRB 1228. COATS & CLARK, INC.251years of her employment she operated a winder, and thereafter until she quit she wasa spinner on the third shift, working in 1953 and 1954 under Overseer Bowen andSecond Hand Carl Jordon.Barron signed a union authorization card January 1, 1953, and thereafter wasactive in the union campaign, attending all the union meetings held in 1953 and 1954before the election, and accompanying a union organizer in soliciting other employeesat their homes in the company-owned village and elsewhere to join the Union. Shepassed out union cards in the mill to employees in her own and other departments,mostly outside of working hours, and also to a few employees who came to hermachine during working hours. Between January and August 1953, she signed up adozen or more employees, some in her home, some at their homes, and others in theplant.She continued her solicitations in the mill throughout 1953 both duringworking and nonworking hours.The complaint alleges that Respondent, through Bowen and Jordon, caused Barronto quit by (1) frequent transfers from job to job, and (2) subjecting her to unreason-able and incessant criticism, cursing, interrogation and threats concerning her unionactivity, and harassment, and that Respondent exerted such pressures to make herquit because of her union activity, and to discourage affiliation with and assistance tothe Union, in violation of Section 8 (a) (3) and (1) of the Act. In effect, a dis-criminatory constructive discharge of Barron is charged.Respondent contends thatshe quit her job voluntarily after refusing to cooperate with Respondent in its effortsto correct production difficulties caused by a change in operations in the course ofbusiness.The issue thus raised requires a review of Barron's relations and discussionswith her supervisors before she quit.On an occasion in the early part of November 1953, Bowen came to Barron ather workplace and said he wanted to ask her something.He said, "I know you havebeen going around with union organizers." Barron asked permission to get a witness,if he was going to talk about the Union, and Bowen agreed, saying he would get one,too.He called Jordon into the discussion, and Barron procured employee Roy Crowe.Bowen said, "Marie, we know you have been going around with the Union organizersout in the country and around the village.We know one of them is a woman, weeven know what kind of a car she drives." Jordon asked Barron, "You don't thinkit is any secret, do you, the way you have been sneaking around down there?" Barrondenied she had been sneaking around, and said she did not care if they knew it.Bowen said one could go through the mill and tell from people's faces who had signedwith the Union and who had not. Barron said she did not see how they could tellthat, and admitted she had signed workers up on the job, and they did not see her doit,and she did not see how they found out. Bowen replied, "We have ways of findingout things you don't know about." Bowen then asked her what she expected to gainif she got her Union in the plant. She replied she expected more pay, better workingconditions, and to get the number of "sides" cut down to a point where the spinnerscould "run" them. Bowen reminded her she was only running 14 sides at the moment,that 16 was supposed to be the allocation in the plant, and other mills were running28.She claimed no employee there was able to run 16.He asked her what theUnion had promised her, and she referred to a contract drawn up for Respondent'sPawtucket, Rhode Island, plant, saying "we" expected to get as much as they got.Bowen said, "If you do, the first thing you will do is go out on strike; the companyisnot going to stand for any such demands as that."He then referred to thePawtucket and Newark, New Jersey, plants, saying "as soon as they tried to get aunion up there, they shut the mill down, they haven't got a spindle up there, theymoved out all the machinery."He then said he did not think the workers would geta union in the plant, and Barron disagreed. Jordon then drew from Barron the factthat she had been there only 6 years, and told her that 20 years before (apparentlyduring a strike) many workers had to leave the plant, and he had given one a ridewho was "pitiful, had patches on his knees, was looking for a job." Jordon said hecould have told that worker "it would be like that," that the man had told him theworkers were "misled." Jordon told Barron there were going to be others coming tohim that were "misled." Barron retorted that she never misled anyone, the workershad signed with the Union of their own free will, and that "anyone who wants theircard back from me can have it." Bowen then said, "I want you to think this over. Ifyou get a union in here, you will be out of work."Later that night, Bowen brought Barron a paper on which he had figured out theunion dues which the employees would have to pay, and asked her if she was goingto let that money "get away from here for nothing." She replied it would not be fornothing.Bowen said the Union had lied to her, that it "won't be like you think itwill, the first thing they will do will be go out on strike."He asked her "How longdo you think you can live on strike?" She replied, as long as any of the rest could. 252DECISIONS OF NATIONALLABOR RELATIONS BOARDHe then referred to the Simmons Mattress plant, saying he could get 300 hands in theplant tomorrow.At quitting time that night, Bowen came back and asked Barronif she would still be "for them" if "we can convince you they have lied " She said ifhe could, she would think it over. I make these findings on credited testimony ofBarron, who testified in a clear, straightforward manner on this subject.Her testi-mony is corroborated in part by admissions of Bowen. Jordon did not testify aboutthe conversation; Crowe did not testify at all. I do not credit Bowen's denial of thethreats of mill shutdown and loss of jobs, and that he had ways of finding thingsout.Bowen's antiunion animus, as shown by his repeated unlawful interrogationof other employees and solicitation of their withdrawal from the Union, and his simi-lar threat to Bowman of a reduction of the workweek if the Union came in, coupledwith the fact that he initiated the talks with Barron, and the aggressiveness of hisattempts to turn one whom he knew to be an active worker for the Union, againstthat organization, all make it more likely that he resorted to blunt threats rather thana mere, dispassionate expression of opinion as to the probable consequences of astrike (as he testified) in his efforts to overcome her arguments and resistance andundermine her loyalty to the Union. In resolving this issue, I have also consideredcarefully Bowen's demeanor, appearance, and manner of testifying on the stand, thefact that in his second talk with Barron that evening he did mention the probabilityof the Union calling a strike if it came into the plant, and his general testimony thathe expressed similar opinions to other employees who sought his views on the Union.I conclude that Respondent engaged in independent violations of Section 8 (a) (1) ofthe Act by (1) Bowen's recital of Barron's union activities, which drew from heradmissions as to those activities, (2) his query as to what she expected to gain throughthe Union, and what it had promised to her, and (3) his statement that the Companywould not stand for the Union's demands, and mention of the shutdown of otherplants of Respondent and removal of machinery therefrom when a union tried toorganize them.On an occasion in the latter part of November, Bowen again approached Barronin the plant, and asked her to tell him what employees had signed up with the Union.She said she thought he had ways of finding that out.He said "they" would not tellhim, and she said she would not tell him either. Bowen then said, "Marie, you knowbefore they will get a union in here they will shut this mill down, and the Union, theCIO, the Government and nobody else won't open it up." She replied, "Well, let themshut the damn thing down." I find this conversation from credited testimony ofBarron, as Bowen did not specifically deny the discussion, except by his general denialof threats to employees which I do not credit for reasons set forth aboveBowen'sinterrogation as to the membership of the Union, and threat of a mill shutdown if theUnion came in, were further independent violations of Section 8 (a) (1) of the Act.A few days before Christmas 1953, Bowen came to Barron at her work and askedwhat she thought about "your union organizers." She asked what it was about.Hesaid the workers that went to the Union to get their cards did not get them, that "theyran."Barron asked "how come" the workers went to get their cards back, andBowen said they did not want "any part of it," and did not want "it to come to avote," and that if she was not so stubborn, she would not want it either.WhileBowen was talking, Barron was working on a frame. Bowen remarked that she hadonly 14 sides to handle.Barron said, "Yes," that she could run 16 sides about asgood as other workers could, that she could do as they did, "let them roll out onthe floor what she could not keep up." Bowen then said she could not run 16 sidesand "talk like you have been talking." She replied, "How can I talk?You stoppedme from talking."He said, "you can't run around talking, you can't keep your jobup talking like you have been.As long as I am running this shift you are going tostop that talking. I am going to see that you stop that talking." Later in that shiftBowen called Barron away from her work and said, "Marie, I have warned you andMr. Jordon has warned you.Now, By God, this is a Government order, By God, itis going to run.Now, if you can't run it, I will send you home and put somebodyon it that can " Barron replied that she thought she was keeping it up. Bowen re-plied, "By God, what does that look like to you over there?Now, you go over thereand clean them goddam frames " Barron walked over to the frames he indicated,and showed Bowen they were not her frames, but others across from hers, and said,"Now, you are the boss, if I don't do things to suit you, you can run me off, why inhell don't you do ito" Bowen replied, "That is what you are wanting me to do soyou can haul me down to your Labor Relations " He then said, "By God, you havebeen talking too much, you are going to cut this talking out and as long as I am run-ning this third shift you are going to run your job right."The above conversationis found on credited and uncontradicted testimony of Barron. I find that Bowen's COATS & CLARK, INC.253initial interrogation as to Barron's thoughts about the union organizers was an inde-pendent breach of Section 8 (a) (1) of the Act.That same night, near quitting time, Barron sought out Jordon and asked him ifBowen had told him about his criticism of Barron's work. Jordon said Bowen hadtold him that he had seen Barron talking at least 16 times that night. Jordon ad-mitted he had not been around that much, but told Barron he had been "on to" herabout talking.Barron denied that Bowen criticized her talking, but admitted hehad "cussed" her out about her jobShe told Jordon that if Bowen was going tofire her, she wanted him to do it, and to leave her alone, and threatened to hit Bowenwith a guideboard if he bothered her again. Jordon told her, "Marie, you stick toyour job, and I will stick to you." I find this conversation on credited and uncon-tradicted testimony of Barron.On an occasion in the early part of 1954, a month or so before the election, Jordonapproached Barron near her work and told her to "get the chip off" her shoulder,get over being mad at "whoever I was mad at, get on the band wagon and go withthe rest of them and get my card back." Barron refused to get her card back, sayingshe was "not that darn two-faced," did not want to "let the people down." In thediscussion, Jordon said he was afraid the Union was promising the workers morethan they would ever be able to receive, and if the Union "required the things theysay they will," the Company could not grant them, there would probably be astrike, and everybody would be out of work, but if he lost his job he could live.Barron replied that she had lived before working there, and had a husband to makea living for her.Jordon concluded by saying that, after "this is all over with, what-ever happens, don't lay it on me " This finding is based on credited and mutuallycorroborative testimony of Barron and Jordon.I find on the credited and uncontradicted testimony of Barron that during Jan-uary and February 1954, Bowen often made disparaging remarks to Barron aboutthe Union's Saturday parties.He met Barron shortly after the first party at whichprizes of food were given away, and told Jordon in front of Barron that Barrongot some of the "old rank sausage."He made similar remarks to Barron afterother union bingo parties.Barron attended the final union meeting of February 28, 1954, where she se-cured a T-shirt and cap or button with union insignia, which she wore in the plantthat night and on March 1 and 2, 1954.While she was at work the night ofFebruary 28, but before she put on the union regalia, Bowen came to her andasked, "How was your union meeting?" She said, "All right."He asked if shewas going to wear "one of those T-shirts," and said, "You had better get you atail and pin on it because you are going to look like a jackass." I find this con-versation on credited and uncontradicted testimony of Barron, and conclude thatBowen's interrogation about the meeting and her intent to wear the union T-shirt wasan independent violation of Section 8 (a) (1) of the Act.About 4 a. m. on March 2, 1954, Bowen and employee Emmett Bowman cameto Barron's workplaceBowman said he and Bowen wanted to prove somethingto her regarding what she had told Bowman that Bowen had said about him.8Bowen asked her, "What is this I hear about you running around here tellingthings that are not so9"Barron denied that she had done so. Bowen accusedher of telling Bowman that he had said Bowman would be fired, and denied hehad said that.Barron insisted that he had.Bowen then said, "No wonder youcan't run this job, you run around here talking all the time." She said she hadnot been off her job. Barron and Bowen then started talking at once, and Bowentold her to "shut up." She refused to do so, saying "I can't run this stuff up hereand you know it.Why don't you put me back on my main job?" Bowen re-plied, "As far as I am concerned you haven't got a job down here. If you keepthis up, you won't have a job here or nowhere." Bowen then told Bowman theywould go to see Jordon and "straighten this out," and they walked over and talkedto Jordon at his desk.Barron's machine had in the meantime become "stuck up," 9so Barron stopped the machine and went over to Jordon's desk. Bowen asked herif she had permission to be off her job. She said, "No," but "since this concerns$Bouuman isas iefeuing to an instance in November 1953, when, according to Baiion'suncontradicted testimony, Bo«en had told her at hei machine, while Bowman was repair-ing a belt on it, that if the Union got into the plant, it would not permit an old man likeBowman to work these, but would have him fliedBarron disagreed, saying Bowmanwas not too old to wwlcBaiion appaiently iclated this to Bowman later.°- 1, flame will get "stuck up ' and a tangle of yarn will develop whenever the yambreaks, and an end of yarn falls to the floor and piles up these, or becomes twisted arounda rollei, as the machine ions 254DECISIONSOF NATIONALLABOR RELATIONS BOARDme and you accused me of lying I am going to see it through." Bowen told Jordonthe dispute was over Bowman's report of what Barron told him about Bowen'sremarks.Barron again accused Bowen of making the remark about Bowman, andBowen denied it.Barron also accused Bowen of telling her the mill would shutdown, and then denying it, and they argued over whether he had said that. Bowenfinally said it was "her word against mine, I guess we will fight it out over LaborRelations."He then told Barron to forget about it, and go back to her job.Theabove findings are based on credited testimony of Barron, as corroborated in partby that of Bowen Jordon did not testify about this incident, nor did Bowman.Barron quit her job about 5 a. m. on Saturday, March 6, 1954.When she cameon the job at the beginning of the shift, she found her frames already "stuck up"and dirty, not in running condition.Her job as spinner was to keep the framesrunning by putting up ends,10 cleaning the frames, and running a guideboard acrossthe frame to clean lint and dirt out of the yarn.That night she had trouble keepingher frames going from the beginning, and after a few hours she had to request helpfrom a Miss Smith, an instructor who assisted learners and other workers whenthey had trouble with their frames. Smith started to work on a few frames, puttingup ends, etc., when Barron told her she was quitting, that she could not "take thisany more." Smith urged her to stay, saying "it might get better." Barron disagreed,saying the job would not get any better, and "they won't never lay off me after thisis all over, I might as well quit now, I can't stay here any longer " Barron thencleaned the frame she was working on with her guideboard, which she had notdone all night, and then sought out Second Hand Jordon and told him that if hewanted anyone on her job, he should put her on it if he did not want to stop offthe frames, as she (Barron) was going home. Jordon laughed but said nothing.When Barron went to Jordon, she left her frame running, and Smith was still workingon other frames to put them in running order. Barron walked back to the end ofher frame to get her personal belongings and comb her hair. Jordon came overto her and said, "Marie, if you walk out you know what this means, it means youare through."She replied, "Well, if I hadn't been through, I wouldn't be walkingout."At that moment Overseer Bowen walked up, and asked Barron what wasthe matterShe said, "I just can't run this damn job. I never have been able tokeep it up.You knew I could not keep it up when you put me up here; I am quit-ting."Bowen said, "I am sorry, but we haven't got anything else for you to run."He asked her "Have you got a way home?" and she replied she did not. Barronthen left the plant.She has not since applied for work with Respondent or else-where.The above findings are based on credited and uncontradicted testimony ofBarronBarron testified that she quit because she "just could not take it any more," withthe "bosses breathing down your neck all the time," i. e., when Jordon was notcriticizing her work, Bowen was "on me" about the UnionBarron's actions and remarks on the night she quit, if considered alone, wouldindicate that she had so much trouble with her frames that she quit in disgust, andthat dissatisfactionwith her job was the motivating reasonAdding to this herown testimony that Jordon had constantly criticized her work for the past year,and her complaint to Bowen on March 2 that she could not run those frames anddesired to be transferred to her former work, it can be said that her own testimonyfurnished cogent support for Respondent's claim that she refused to handle herwork properly, was criticized for it, and finally quit voluntarily rather than cooper-ate.However, the events of March 6 cannot be consideredin vacuo,and all hercomplaints about her work must be appraised in the light of her prominent unionactivity,Respondent's knowledge thereof and prior coercive actions toward her,and against the background of its clear antiunion animus and unfair labor prac-tices in the months before the electionThe chronology of events found abovediscloses various facts and circumstances which throw light on the cause of herdissatisfaction and furnish substantial support for the charges in the complaint.First of all, the record shows that Barron was probably the most prominentemployee in assisting the Union, both in and out of the plant, in its membershipdrive, and the most outspoken in her advocacy of the union cause.The remarksof Bowen and Jordon to Barron in the first November talk demonstrate that Re-spondent was fully aware of the details and extent of her union activity almost fromthe inception of the campaign.Bowen's remarks to her and to Opal Hollingworth(as found hereafter), that Respondent "had ways of finding out things" about theunion activity, were clearly calculated to give employees the impression that Re-10 "Putting up ends" is the process of clean ing tangles of yarn after a break and piecingthe ends together so that a continuous thread is wound on the bobbin. COATS & CLARK, INC.255spondent was keeping the employees' union activities under close surveillance. Itisclear from all this that Bowen's discussions with Barron were motivated bymore than a casual interest in the union campaign and her participation in it.Thesecond significant circumstance is, that Bowen and Jordon, either singly or togetherhad at least eight separate discussions with Barron about the Union between Novem-ber 1953, and the election, far more than they or supervisors on other shifts hadwith any other single employee, according to this record.Five of these instancesinvolved unlawful interrogation, solicitation of her withdrawal from the Union,and threats of reprisal if the Union organized the plant.The frequency and natureof these discussions indicates that Respondent was concentrating its antiunion efforts,both legal and illegal, on Barron as the outstanding union adherent on that shift, ifnot in the whole plant.This special attention in itself was bound to have an effecton Barron.Bowen's two talks with her in November involved interrogation andthreats of plant shutdown and loss of employment, which were clearly calculatedto coerce and upset the employee who heard them.After Barron's answers in bothdiscussions indicated her continued adherence to the union cause, Bowen changedhis attack in the two discussions before Christmas when, after commenting about herstubborn refusal to withdraw from the Union, he suddenly criticized her work andher continued talking in the plant, and threatened to send her home if she did notstop talking and tend to her job. It is clear from Barron's testimony that in thisperiod she had been talking to other employees in the plant about the Union, thatboth Bowen and Jordan observed this activity, and that Bowen could only have beenreferring to her union activity. In making this charge, Bowen became blunt andthreatening, resorting to the use of "By God" and cursing to emphasize his threatthat she would have to stop talking and perform her work on the Government orderproperly, or be sent home.The argument obviously became heated, and Barronbecame angry and agitated, challenging Bowen to discharge her, and later complain-ing to Jordon about Bowen's treatment of her and even threatening violence to Bowenifhe continued to bother her.The record convinces me that Bowen's charge offailure to do her work because she talked too much was something new, was unjusti-fied in fact, and did not have an economic motivation. I find from Barron's uncontra-dicted testimony that: Before she joined the Union (January 1953), she had beenable to keep her frames running properly, and had time to visit the restroom andtake lunch in the normal course, after automatic cleaners were installed on the flames(Jordon testified this occurred about April 1952), the frames frequently became"stuck up," necessitating more frequent cleaning and stoppages to put up ends ofyarn, this required Barron to devote more time to the frames, curtailing her lunch-time and restroom visits, during 1953, Jordon criticized her work more frequentlywhen it became stuck up, often standing over her an hour at a time and giving herspecific instructions on running and cleaning the frames.This testimony tends toindicate that Barron's inability to keep up her work during 1953 was traceable directlyto mechanical trouble with the frames, and not to her admitted talking about theUnion, most of which occurred outside working hours and away from her frames.There is no substantial proof in the record that Barron's talking in 1953 affectedher work; neither Jordon nor Bowen testified as to the extent of her talking on thejob or its effect, if any, on her work; the most that appears is her admission that, whenshe complained to Jordon in December about Bowen's harsh criticism of her, Jordonmerely told her he had been "on to" her about her talking, and merely told her to"stick to her job"; I do not consider this substantial evidence that she could not do herwork because of talking.Again, Barron testified credibly, and I find, that beforeshe joined the Union, she had talked freely with other employees at work withoutcriticism or hindrance.It is signficant that it was not until December 1953, afterboth supervisors began their efforts to persuade her to abandon the Union, thatshe was suddenly criticized and told bluntly to stop talking and tend to her work.Another indication that the December criticism was not justified by her work liesin Bowen's admission that the employees' excessive talking occurred only in the last2 weeks in February 1954, and that he had to put a stop to it by ordering them tostay on their jobs and in their departments.Still another indication is the fact thatBowen tried to support his criticism by erroneous reference to the dirty condition offrames not handled by her. It is also noteworthy that Bowen had never resorted tocursing in talking to her prior to the December argument.Considering all of thesecircumstances, I am satisfied and find that Bowen's criticism of her work was un-justified, was prompted by her union activity in the plant, and his threats were de-signed to compel her to cease that activity.His efforts succeeded, for Barron testi-fied credibly that after this discussion she curtailed her talks with others about theUnion.Notwithstanding, the supervisors maintained their pressure on her, Jordonby his efforts in January or February to get her to withdraw from the Union, and 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDBowen by his frequent disparaging remarks to her about the Union's Saturday affairs,by his illegal interrogation and crude "jackass" remark of February 28, and his at-tempt on March 2 to make her appear as a liar in front of Bowman, his furthercriticism of her talking and accusation of failure to keep up her work, which pro-voked an acrimonious argument which he tried to stop by telling her to "shut up" andthreatening her with loss of her job.This upset her so much that she indignantlytried to continue the discussion at Jordon's desk to "see it through" and overcomeBowen's charge that she told an untruth.After a short argument, Bowen terminateditby saying they would fight it out "over Labor Relations," and sent her back toher job1 am convinced that Bowen confronted Barron on the last occasion inorder to shift the onus of his prior coercive remarks to her and to disparage andhumiliate her in front of Bowman, for I have found above that Bowen in fact toldBarron of the probability of Bowman's discharge and threatened a plant shutdownif the Union organized it, and that Barron discussed his remarks with other em-ployees; I do not credit Bowen's testimony that Barron started the rumor of a shut-down, and that he confronted Barron with Bowman in order to deny that he startedthem, after other workers questioned him about them, especially since he admits thatwhen they reported the rumors to him, he never denied to them that he had made thestatements Barron attributed to him.I am convinced that by the above course of conduct, which started in November1953, involved numerous remarks and threats violative of the Act, and culminatedin the heated argument of March 2, Respondent through its supervisors so affectedand upset Barron that, when she was confi onted at the start of work 3 or 4 nights laterwith dirty and unworkable frames which she had great difficulty in restoring to work-ing condition even with help, this became the "straw that broke the camel's back,"so to speak, and she quit in disgust, dissatisfied with the job and the way she had beentreated.Although her final remarks to Bowen on quitting indicate that one im-mediate reason for quitting was her inability to keep up her work, and she accusedBowen of having put her on that work knowing she could not handle it, it is significantthat neither he nor Jordon made any effort to find out the reason for the troubleshe encountered that night, to straighten it out, or to induce her to remain.Con-sidering Barron's prominence in the union campaign, Respondent's knowledge thereof,Bowen's clear hostility to unionization, and his increasingly harsh treatment of Bar-ron, in the light of Respondent's antiunion animus and contemporaneous unfair laborpractices toward other employees in this period, I am satisfied that General Counselhas sustained the ultimate burden of proving by a preponderance of credible evi-dence in the whole record that, as part of its antiunion measures, Respondent firstattempted by illegal means to persuade Barron to withdrawn from the Union and,failing in that attempt, it then subjected her to repeated and unjustified criticism ofher work, threatened her with discharge if she did not cease her talk about theUnion, and other abuse, which made her job so unbearable that she quit on March6, 1954, and that Respondent forced her to resign because of her continued adherenceto the Union, and thus rid itself of a prominent union organizer.By such conduct,Respondent constructively discharged Barron in order to discourage membership inthe Union, in violation of Section 8 (a) (3) of the Act, and thereby further inter-fered with, restrained, and coerced employees in the exercise of rights guaranteed tothem by Section 7 of the Act, in violation of Section 8 (a) (1) of the Act 11 Inaddition, Bowen's threats in the first December talk and the March 2, 1954, argumentthat Barron would be sent home and lose her job if she did not stop her talking aboutthe Union, were independent violations of Section 8 (a) (1) of the ActIn reaching this conclusion I do not rely upon the allegation that Respondentinduced Barron's discharge in part by frequent transfers from job to job, as I findno substantial evidence to that effect in the recordBarron testified that Respond-entmoved her around "right smart" after she joined the Union, more than theyhad done before.However, the only changes in her work shown by the recordwere a transfer from winding to spinning in about 1950, and another transfer froma Government order to other work after Christmas 1953. There is no charge orproof that the first transfer, long before the advent of the Union, was in anywise dis-criminatory.As to the 1953 transfer, the credible testimony of Barron, Bowen, andJordon shows that: Barron and 12 or 14 other spinners had been working during1953 on a Government order for "23 sateen" thread, the order ran out in December1953, and as each spinner finished her portion of the order, she was transferred'1CfClass Fiber Moulding Company,104 NLRB 383, 404-406;Chicago Apparatus Co,12 NLRB 1002, 1020. enfd 116 F 2d 753 (C A7) ; Reliance Manufactarcng Company,60 NLRB 946, 951, 952,Palm Beach Broadcasting Corporation,63 NLRB 597, 608-613,enfd as mod , 155 F 2d 805 (C. A 5) COATS & CLARK, INC.257in the normal course toother work.When Barron finished her part of the ordershortly after Christmas, she was shifted to framesturning outanother yarn andcontinuedon that work until she quit. Thereis no substantialtestimony that Barronwas treated any differently in this transfer from other spinners, or that it was moti-vated by her prior union activities or her discussion with Bowen and Jordon foundabove.2.Opal Hicks HollingworthHollingworth was first employed by Respondent in 1943 asa magazinewinder.After working at that for 2 years, she was transferred to the spinning room whereshe worked 4 or 5 months until she quit in 1946. She returned to work in 1948and worked steadily until she quit on March 24, 1954, under circumstances describedbelow.Duiing most of her last employment and at the time she quit, she was aspinner onthe third shift under the supervision of Overseer Bowen and SecondHand Jordon.On January 8, 1953, Hollingworth signed a union authorization card which shehad received fiom Marie Barron in the mill.Thereafter, she assisted the Unionby attending union meetings, driving other employees to meetings,and solicitingthem in and out of the plant to join the Union. She signed a second union card onAugust 18, 1953, after the union campaign was revivedAfter she signed the firstcard, she told other employees in her neighborhood and in the plant that she haddone so. She openly wore a union cap and button in the plant February 28 andMarch 1, 1954.The issue and contentions in Hollingworth's case are the same as those involvedinBarron's case, and the same review of her relations with her supervisors is re-quired.Bowen first talked to Hollingworth about the union campaign one nightin February 1954, 2 or 3 weeks before the election.He came to her machine andasked, "Opal, what is this I hear about you being for the Union" She asked him,"Am I for the Union?" and he said, "Yes, you are " She asked who told him shewas for the Union, and he replied, "I have ways of finding out," that he had alreadyspoken to her before, and said "I knew you weregoing to be a hard one to change."He then asked, "Why do you want a Union2-I want you to tell me plain." Shecomplainedabout an overload of work, frames running bad, and unequal pay forthe same work.He admittedthat was not right, and said, "Giveus a little time tostraighten thisout."She commented he had had months, and asked how muchlonger he wanted.He repeated"We willget itstraightened out if you will just giveus time."Hethen asked her, "How aboutchangingyour mind about the Union?"She repliedthat she didnot sign acard to change her mind, she knew what she wasdoing before she signed it.Bowen then said, "Well, you had better change yourmind. If the Union don't go in, you won't have a job up here, or you won't be ableto get a job anywhere elseNo other textile mill is going to hire you to work.Youare going to callup here fora recommendation,we are notgoing to give them agood one."He also said that if the Union came into the plant, "they" did not have toagree to their terms, that "they" could shut the mill down.He added that, eventhough Hollingworth did not need her job, there were other women there whosefamilies needed theirs, and asked her to think about them.He closed by telling herto "get your job up now," and stating he would talk more to her later. I find thesefacts on credited testimony of Hollingworth, which was undenied by Bowen exceptthe statement "I have ways of finding out," and the threat to refuse her a good recom-mendation for another job. I do not credit these denials, both because of his anti-union animusdemonstrated by his unlawful conduct toward Barron and othersfound above, and because, although he testified on direct that job recommendationswere handled by the "front office" and he was not consulted on them, he admittedon cross-examinationthat he would have to be consulted by management on whethera spinner under hint was doing a good job, but during his 2 years as overseer he hadnot yet been consulted about that.He did not deny the threat of a plant shutdownexcept by his general testimonythat in all discussionswith employees he made nothreats but stated only his opinion of the possibility of a plant shutdown in the eventof a strike by the Union to enforce its demands on the Company, I do not creditthis generaltestimony for reasons stated above. I find that Respondent on thisoccasion violated Section 8 (a) (1) of the Act by (1) Bowen's interrogation ofHollmgworth as to hei union adherence and her reasons therefor, (2) his suggestionthat she change her mind about the Union, after indicating that Respondent would"straighten out" her complaints shortly, which amountedto a solicitationof with-drawal from the Union accompanied by a promise of adjustment of grievances, (3)his threat that it the Union did not come into the plant, she would lose her job andwould be preventedfrom gettingemployment elsewhere for lack ofrecommenda- 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion by Respondent, which was in effect a threat of economic reprisal if the Unionfailed in the election and was not in the plant to protect her, and (4) the threatthat if the Union organized the plant and made demands, the Company wouldshut down the mill in reprisal. It is clear that in the above conversation, if notsooner, Bowen became aware of Hollingworth's adherence to the Union.Two nights after the above discussion, Bowen showed Hollingworth a poem indi-cating the possible consequences of joining the CIO, such as a strike and difficultiesemployees might have in paying bills if they were not working.Hollingworth readitwithout comment.Bowen told her to think about it, saying there was "a lot oftruth to that."Thereafter up to the election, Bowen frequently talked to Holling-worth about the Union, pointing out various disadvantages of union membership.One night shortly before the election, Bowen and Jordon brought to Hollingworth andother workers a company letter indicatingsomeof the possible consequences to theworkers if the Union won the election, and alternative consequences if it won.Theletter itself is not in evidence.When Hollingworth finished reading it, Bowen askedwhat she thought of it.Her answer was to pull her CIO cap down lower on herhead.Bowen said she had "better wait until after the election to holler."On anothernight,while employee James McDonald was showing Hollingworth an article out-liningtrouble which had occurred in unionized plants, Jordon came up and showedthem a sample election ballot, and explained how they should be marked by theworkers properly to indicate their desires.He told Hollingworth she could votethe way she wanted, but he pointed to the "no" printed on the ballot and said thatthe Company wanted them to vote "no," and he hoped she would vote the "rightway."McDonald told Jordon he could not convince Hollingworth about the articlethey were reading, and that Hollingworth had told him nothing like that wouldhappen at Clarkdale. Jordon said, "She had better believe it, I am afraid she isgoing to be sorry " On February 28, 1954, when the workers got their union T-shirts,caps, and buttons, Bowen asked Hollingworth at her machine where her button was,and she said she would have one, to give her a little time. She secured and wore acap and button at work shortly after.The above findings are based on creditedtestimony of Hollingworth, as corroborated in part by that of Bowen and Jordon.I do not credit testimony of those supervisors inconsistent therewith, in view of theirunlawful conduct toward other employees found above.McDonald did not testify.I find that Bowen's interrogation of Hollingworth about her union button February 28was violative of Section 8 (a) (1), but I find no other independent violations in hisother remarks or those of Jordon. Jordon's remark that "she is going to be sorry,"on which General Counsel relies heavily, clearly referred to the articlestating someconsequences of unionization of plants, with which Hollingworth had disagreed, andwas obviously an expression of his opinion to the contrary.On March 16, 1954, Hollingworth was laid off by Bowen. That night she hadtrouble keeping up her production on 14 sides; her work constantly became "stuckup" or torn up, and her machine did not run.When Jordon noticed this,he at firsttold her that he would have to cut her to 12 sides, and reduce her pay accordingly,if she could not handle 14 properly.Hollingworth replied that she would not runsides for less than $48 per week, and said "If you want to get shet [rid] of me thatbad, why don't you just fire me9" Jordon did not answer.Hollingworth becameupset when told of a probable pay cut, left her work, and went to the restroom for aCoke and a cigarette to calm her nerves. In her absence, Bowen and Jordon cameback to inspect her work and found it torn up again.When she returned to hermachine, Bowen told her shemustoperate her job more efficiently and keep themachines running in order to maintain the required production, and that they werenot going to discharge her, but would have to reduce her allocation to 12sides ifshe did not do better, although they did not want to reduceher unlessthey wereforced toBowen said they would lay her off for 4 days to give her a chance tomake nn her mind to do better work, as they were sure she could do better workthan she had been doing.Hollingworth was sent home for the balance of that week,and returned to work Monday, March 22, 1954. Jordon put her to work on 14 sides,to see if she could handle them, but she failed to do so, and he at once cut her backto 12 sides with a corresponding reduction in pay.12On receiving this cut, Holling-u The exact amount of the pav cut is not clear in the recordHnlhngwoith said itamounted to $8 per week, and reduced her nay to $40 per weekHolhngworthreceived$52 86 per week for handling16 sides in 1953;when she received her first pay cut InMarch 1953. as found hereafter, she was cut by $4 86, to $48 per week; and the reductionof 2 more sides, to 12, involved a similar cut in pav, but not exactly the same, for shetestifiedthat herguaranteedhourly ratefor 14 sides was somewhat less than that for16 sides, COATS & CLARK, INC.259worth told Jordon that if they were not satisfied with the way she did the job, theyshould give her the "little slip," meaning a discharge notice. Jordon replied thatthey would not discharge her but would continue to lay her off to give her a chanceto "straighten out" and prove she could do the work, and if she did not, they mightdischarge herHollingworth worked on 12 sides that night and part of March 23,but without improvement.On the latter night her supervisors found her worktorn up again, and Bowen mentioned to her the previous layoff because her workwas torn up, told her that her work was torn up again, that she could not handle12 sides properly, and that they were going to lay her off for a week, and wouldcontinue to lay her off a longer period each time, until she determined to do thework right.Hollingworth went home about 4 a. m. (March 24), returned to theplant office later that morning for her pay, and quit her job.These findings arebased on credited testimony of Hollingworth, Bowen, and Jordon, which is mutuallycorroborative in material aspects; testimony of any of these witnesses at variancewith the findings is not credited.Hollingworth testified that she quit her job because of the pressure her supeivisorput on her, and that she could not stand the criticism, the layoffs, and the corre-sponding cuts in her pay.To show the pressure on her, General Counsel relied onher testimony that: After she joined the Union, the spinners had too much workto do, were not able to "keep it up," and received many complaints from Jordonabout it, Jordon often watched Hollingworth at work for long periods, giving herdetailed orders on how to handle the frames and pull out "chokes" or snarls, andordering her to run the guideboard (for cleaning out lint) three times a night.Hiscomplaintswerefrequent until Bowen tried to persuade her to vote against theUnion (which must have been about mid-February, the occasion of his first talkwith her as found above), then they "slacked off," but after Hollingworth indicatedshe would not change her mind about the Union, Jordon's complaints increased.General Counsel claims that the real reason for this "pressure" was her refusal toabandon her adherence to the Union as shown by her statements to Bowen in theirfirst talk in mid-February, which prompted his warning to "change your mind"under pain of loss of a favorable recommendation for another job, and the laterwarning that she had better believe the printed article about the trouble caused byunions in other plants, otherwise "she is going to be sorry."The above testimony,in the light of Respondent's clear autiui..un animus, its other unfair labor practices,and its discriminatory treatment of Barron, another spinner, raises at least a strongsuspicion that Respondent was following the same plan of harassing another activeunion adherent until she quit her job.However, other facts and circumstancesshown by the record militate against a finding to that effect.Ifind from credible testimony of Hollingworth and Joidon that Hollingworthle ai ned to spin sometime in 1949, and after she became an "allocation spinner,"she was assigned to handle a specific number of spinning frames; at first she startedwith 10 sides 13 and, as she grew more proficient, the number was increased untilin 1952 she was running 16 sides, which she continued to handle until about March1953.Jordon testified that Hollingworth handled 16 sides satisfactorily for a whilein this period, but she admitted she started having trouble in keeping up her workwhen she received 16 sides.Bowen testified that she had not been running her jobproperly ever since he became overseer on third shift (about November 1952), inthat she did not patrol her frames regularly and keep them clean, and for thatreason he reduced her allocation to 14 sides in March 1953 with a pay reduction.Bowen's testimony on this point is coiroboiated by admissions of Hollingworth.She also admitted that management started to criticize her work only after shebecame an allocation spinner and before she was reduced to 14 sidesJordontestified credibly, and I find, that when spinners were unable to handle 16 sidessatisfactorily, itwas Respondent's practice to reduce their sides to 14, with acorresponding cut in pay, and try them at that amount; if they could not handle14, they were further reduced in sides (and pay) until they reached a figurethey could handle. If spinners improved after such reductions and pioved theycould handle more sides, Respondent promptly increased their allocation, for theplant always had more work than the spinners could handle, and was constantlyseeking new help. I find from credible testimony of Bowen and Jordon that,following the March 1953 reduction, Hollingworth's work only improved sporadi-cally and gradually grew worse from about August or September 1953 up to "larch1954, when it reached the point where her frames were often stopped 4 or 5 hoursout of an 8-hour shift; in the latter part of this period, Hollingworth continuallyrefused to obey Jordon's orders about regular patrolling of her frames, prompt13There are apparently two "sides" to each fiame. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandling of snarls, and frequent cleaning with the guideboard, with the result thatthe yarn was often mixed with lint which causes it to break, requiring frequentstoppages to clear the snarls; 14 Jordon often had to assign other spinners to assistHollingworth in clearing the snarls.Then came the layoffs of March 16 and 23and Hollingworth's quitting on the 24th. It is clear, and I find, from all of theabove testimony that long before the advent of the Union Hollingworth beganto have trouble keeping up her work, which prompted Jordon to watch her oper-ations and coach and admonish her constantly as to the proper method of doing it,and resulted in the first reduction in sides and pay in March 1953, the first layoffofMarch 16, 1954, the second reduction in sides and pay on March 22, and thesecond layoff of March 23. There is no substantial proof that the layoff of March1953 was caused by the advent of the Union or Hollingworth's signing of a unioncard in January 1953. It is also evident from the remarks of both supervisors atthe time of the layoffs as found above that each was imposed as a disciplinarymeasure based on Hollingworth's apparent inability or refusal to follow ordersand maintain production.While the interrogation and threats to which Holling-worth was subjected on two occasions about mid-February were clearly coerciveand undoubtedly had some effect on her state of mind and inferentially on her work,the facts that both instances occurred almost a month before she quit, that thecoercive threats occurred in the first, and longer, conversation, and that no similarcoercive conduct was directed toward her again before the election, militate againstthe inference that these two instances of coercion were the proximate cause of herquitting.The inference is further weakened by Hollingworth's own testimony thatshe quit because she could not stand the way she was being criticized, laid off, andreduced in pay, and the preponderant credible testimony noted above that suchcriticism, layoffs, and pay cuts were caused by her long-continued inability or refusalto follow orders and keep up her production.This testimony alone appears to besufficient to overcome any suspicion or even inference that Hollingworth was sub-jected to this treatment because of her union activity.The discriminatory inference is further negated by the uncontradicted facts, whichI find from credited testimony of Bowen and Jordon and admissions of Hollingworth,that:Between January 1953 and the time Hollingworth quit, other spinners hadtrouble handling 16 sides and were reduced, some from 16 to 14 sides, others from14 to 12, and even 12 to 10, with corresponding cuts in pay; at least 4 spinners, Mar-garet Parsons, Nell Wilson, Mattie Powers and Mary Brown, were cut from 16 to 14sides (with a pay cut) about December 1953 on a changeover from the Government"23 sateen" order to other work when they experienced difficulty in maintaining pro-duction on a different weight of yarn; these workers were criticized and coached toimprove their work, like Hollingworth; Parsons and Wilson were further cut from 14to 12 sides and both were laid off on the first layoff, with Hollingworth, for failure todo their work efficiently; when Wilson came back, her work did not improve and shewas laid off again, but on her return she improved and at the time of the hearing washandling 16 sides satisfactorily; Parsons was out sick for awhile, but on her return wasrestored to 14 sides which she handles without trouble.Although it appears thatboth Parsons and Wilson were union adherents, there is no charge or proof that theirpay reductions and layoffs were discriminatorily motivated.The similar treatmentof all five employees further impels the conclusion that Hollingworth's layoffs andpay cuts were due to her poor work and not her union adherence.After careful consideration of all the above facts, in the light of the opposing con-tentions of the parties, I am satisfied by a preponderance of credible evidence in therecord that Hollingworth quit her job on March 24, 1954, because she felt she couldnot afford the loss of pay involved in her recent layoffs, and could not stand thecriticism of her work which led up to those layoffs, and that such criticism and paycuts were caused by her inability or refusal to follow orders and handle her workproperlyI am constrained to find and conclude that General Counsel has failed tosustain the ultimate burden of proving by a preponderance of credible evidence in therecord as a whole that Respondent compelled Hollingworth to resign her job by im-proper criticism or unceasing harassment because of her union adherence and activity,or that Respondent's unlawful conduct toward her on two occasions were the proxi-l4When asnarl or tangle of yarn develops through a breakage of the yarn, the longerthe brokenend "stays down," i e , winds around a roller or piles up on the floor, theworse the snail gets, and the longer it takes to fix itIf the frames are regularly andproperly patrolled,a snarl can be caught and cut out before it gets bad,thus avoidinga long stoppage of the machine to correct the trouble. COATS & CLARK, INC.261mate cause of her resignation.15 I therefore grant Respondent's motion to dismissparagraphs numbered 11 and 13 of the complaint insofar as they relate to OpalHollingworth.163.Kathleen StreeterKathleen Streeter worked for Respondent as a spinner on second shift under thesupervision of Overseer Valentine from May 1953 until she quit on Friday, March 26,1954.She signed a union card on October 8 or 9, 1953, and attended one unionmeeting on October 17, 1953, but did not engage in any other union activity in or outof the plant.On a Monday shortly after the October union meeting she attended, Streeter hada talk with Valentine at her workplace, in which he asked if she had attended themeeting.She asked what meeting and he said, "You know what meeting I am talkingabout."She said she did not know; and he said "That damn union meeting." Shereplied that she did not go and asked if he had.He replied, "Hell, no," and said "Ithought you turned and go in with the rest of them sons-of-bitches." I find this con-versation from credited testimony of Streeter; Valentine denied only that he used thelast-quoted obnoxious term, but I do not credit his denial in view of his use of similarterms in remarks to Ellis found above.Valentine's interrogation was a violation ofSection 8 (a) (1) of the ActHis disparaging remarks about union adherents arereprehensible but not violative of the Act.On an occasion about Christmas time 1953, Valentine asked Streeter in the plantif she had signed a union card. She said, "No."He then said that if she did notsign a card, she would have a job there as long as she wanted it. I find this con-versation on credited testimony of Streeter; I do not credit Valentine's denials there-of, as he admitted he may have on occasion questioned Streeter jokingly about theprogress of the Union. I find his interrogation and implied offer of indefinite jobsecurity in the plant if she did not sign a union card, as independent violations ofSection 8 (a) (1) of the Act.17Streeter quit her job on Friday, March 26, 1954.At the start of her shift, shetold Valentine, when he assigned her to certain frames, that she could not run them.She had told him the same thing when he assigned her to them the day before. Valen-tine told her on Friday that she would have to operate them. She did so until about5:30 or 6 p. m., and then told a fixer nearby that she was quitting, and left the plant.Streeter testified that she quit because "I could not iun my job" and "I was talked toso dirty down there" and "I couldn't get any help."With respect to the "dirty"talk, Streeter testified that Second Hand Shuler talked "dirty" to her, but she doesnot elaborate on what he said, and I consider it insubstantial testimony.She alsotestified that after the election, Valentine criticized her work, told her nearly everynight that she was not trying to keep up her work, and that he did not know whathad "got into" her.She says that no one had ever criticized her work before shegot sick in January 1954, and no one has done so since she returned to work inJuly 1954. I am unable to conclude, however, that Valentine's remarks were "dirty"or harassing talk or unwarranted or discriminatory criticism, for several reasons.Streeter testified, and I find, that: She became sick January 21, 1954, and was out ofwork until March 1, 1954.When she returned she could not handle 14 sides, andstarted by operating only 8, but increased the number until she reached 14, thesame number she had been handling without trouble since about October 1953 anduntil' her sickness.She handled 14 sides for about a week before she quit; theonly difference was in the type of thread, and the frames she operated were notthe same as those she had run when she returned from the illness, because upon herreturn, Valentine had shifted her around somewhat, and she had worked on her finalframes only once or twice before she quit.During her employment, Streeter was71There is no substantial proof that Hollingworth was discriminatorily transferredfrom job to job16Tn ieaclung the above conclusions, I have considered uncontradicted testimony ofHollingworth indicating that after she joined the Union, the workload was so heavy thatthe spinners had no free time, as previously, to go to the restroom or eat lunch, but hadto take time out at the expense of production to do it, and that they could not get as muchhelp as formerly.This testimony indicates that the increased workload and lack of helpcaused the workeis some inconvenience, but there is no proof that Respondent created thatsituation delibeiatcly in older to harass workers or force them to quit because of unionactivities.W I find no violation of the Act in Valentine's remark to Streeter the night before theelection that the union caps, etc , would not bring the Union into the plant, and that "Ihope your heart is set in the right way for tomoirow " 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid a guaranteed salary, regardless of whether she handled 14, 12, 10, or fewersides.These facts indicate clearly that Streeter had trouble handling her workafter she returned from her illness, but suffered no loss of pay.Whether her troublewas due to her illness, or Valentine's shifting of her from job to job, is not clearfrom the record; but there is no proof that her illness was caused by Respondent,nor that her transfer from job to job was unjustified or discriminatory, on the latterpoint, to the contrary, Jordon testified credibly, and I find, that in this period allspinning machines in the plant were not operated due to lack of experienced help,and the overseers moved spinners from one set of machines to another as requiredtomeet production quotas on different types of yarn.Whatever the reason forStreeter's inability to do her work, her sudden reversal of working form was clearlythe reason for Valentine's concern and complaints about her work, and his inquiryas to what had "got into" her. In view of working conditions in the plant, thecomplaint and inquiry was clearly justified, and Valentine would probably have beenremiss in his duties if he had not looked into her situation.The fact that he didso after he had interrogated her about the Union, disparaged that organization, andoffered her a benefit if she left it, several months before and in a period when Re-spondent was indulging in other unfair labor practices, raises a suspicion that hiscriticism and transfers of Streeter might have been motivated by Respondent's anti-union animus.But that suspicion is weakened by the lack of substantial proof thatRespondent knew of her union adherence; her own testimony indicates that sheconcealed it from Valentine.Further, the economic necessity for the transfers isclearly shown by Jordon's testimony stated above.The suspicion arising from themere timing of Valentine's criticism will not support a finding of discrimination.The salient circumstance is that, after she returned from her illness, Streeter justcould not handle her work efficiently as before, a development which was bound tocause Valentine concern and induce him to inquire into the reason for it.Streeter'stestimony indicates that she probably resented his criticism of her poor work, and theform of his inquiry as to its cause, but his remarks about her work, as stated inStreeter's testimony, do not contain any promises of benefit of threats of reprisal,nor any mention of the Union or her adherence thereto, and I cannot concludethat they were actually "dirty" or harassing, or intended as such, to an extent whichwould warrant a conclusion that they were discriminatory and made for the purposeof forcing her to quit her jobWith regard to the lack of help, Streeter testified that before her illness her workran well and she could get help when she needed it, but after she returned to work,she could not get help, and when she asked Valentine for it, he told her that therewere no spare hands on second shift who could help her, as those hands were supposedto act as cleaners.There is no proof that Valentine's explanation was false or givenas a pretext, or that he deliberately deprived her of helpAt most, Streeter's testi-mony raises a suspicion that she might have been told this, and deprived of help,in the period after the election in older to make it more difficult for her to keepup her work and induce her to quit, this suspicion is consistent with Respondent'sconcomitant unfair labor practices, and particularly its discriminatory treatment ofBarron.But even a strong suspicion is not proof which will support a finding ofviolation of the Act.At most, it can be said that the lack of help made Streeter'swork more onerous and was a factor in her decision to quit, but there is no substantialproof that Respondent deliberately created this situation from discriminatory motivestomake her quit.The remaining, and only substantial, reason for Streeter's quitting was her admit-ted inability to do the work last assigned to her.As there is no proof that the assign-ment was discriminatory and for the purpose of inducing her to quit, I am com-pelled to conclude and find that she resigned voluntarily because she could not handlethat workThis conclusion is strengthened by her credited testimony that: She laterapplied for work at the plant, advising management she would take any job; shereturned to work July 19, 1954, in response to a written offer of employment, and wasassigned to the same work, with the same pay, that she had handled before shequit, except that on her return she handled 12 frames on the average, as against 14before she quit; later she was transferred to cleaning work, which she was handlingcontentedly and without trouble at the time she testified.On the entire record relating to Streeter, I conclude that General Counsel hasfailed to establish by a preponderance of credible evidence the allegations of para-graphs numbered 12 and 13 of the complaint as to her, and I therefore grant Re-spondent's motion to dismiss those paragraphs insofar as they relate to her. COATS & CLARK, INC.2634.Kermit Pierce HurstKermit Hurst worked steadily for Respondent from 1937 to his discharge onMarch 26, 1954. In that period he handled various jobs, but from 1945 onward hewas a regular doffer.18At his discharge, he worked on first shift under OverseerDavis and Second Hand Rogers.Hurst signed a union authorization card August 1, 1953, and thereafter was activein the organizing campaign, soliciting other employees to sign cards outside the plant,discussing the Union openly outside the mill and at change of shifts inside, andattending all union meetings but one, including the Saturday parties.He procured aunion T-shirt, cap, and buttons on February 28, 1954, and wore them openly in theplantMarch 1 and 2, and at times after the election.Overseer Davis admitted hesaw Hurst wearing them in the plant on March 1 and 2. 1 find that Respondent wasaware of Hurst's union adherence at least from March 1 onward.The doffer's duties are to remove or "doff" bobbins filled with twisted yarn fromthe twister frames as the bobbins become full, load them on racks, and push theloaded racks to the "spare floor," an open area between the twisting department andthe reeling department, whence they are taken to the reeling department where theyarn is removed from the bobbins on the reeling machines. The doffer brings emptyracks from the spare floor to the twisting department, where he loads them withempty bobbins of the required size from bins lined up in the aisles between thetwister frames.He takes the rack to the next frame to be doffed, doffs the fullbobbins, replaces them with empties from the rack, loads it with full bobbins andpushes it to the spare floor in the usual manner.About 8 a. in. on Friday, March 26, 1954, Hurst found frame No. 31 ready to doff.He needed size 41/2 bobbins to doff it, but found none in the bins, so he walked to thespare floor, got a Coca-Cola from a vending machine, and then walked into the reeldepartment to collect bobbins.There he met Cecil A. Meeks, who was acting asbobbin boy that day.10Hurst asked Meeks to help him collect size 41/2 bobbinsand load them on an empty rack. They proceeded to collect bobbins which werescattered in various places in the reel department and load them on the rack, Hurstdrinking his Coca-Cola as he worked.As they were loading, Overseer Davis cameup to Hurst with Cliff Hunter, an overhauler who was acting as second hand in thetwister department that day in the absence of Rogers.20Davis asked Hurst if he wasnot off his job.Hurst said he was not, and that he had come to get bobbins and racksto doff a frameDavis reminded Hurst that he had previously been ordered to stayout of the reel department.Hurst replied that he had promised to do so, providedDavis would keep him supplied with bobbins and racks, but that he had no "goddam"bobbins, that Davis knew it but hadn't done a "damn" thing about it, and had not kepthim supplied with the "damn bobbins and racks," so he went for them himself.Davis asked Huist if he had not been told to see his second hand if he needed bobbins,and Hurst replied that "we have been out of bobbins for two goddam months andyou haven't done a goddam thing about it."Davis then told Hurst to "slow down andstop cursing," that he (Davis) did not use that kind of language and was not going tohave Hurst use it to him.Hunter also asked Hurst to quiet down.Hurst said he wasgetting "goddam" tired of the way he was being treated, and repeated that Davis didnot furnish him with any bobbins.Davis then told Hurst that if he did not stop curs-ing, he would have no further use for him.Hurst continued cursing, saying, "God-dam you, you have come down here to show your damn authority." Davis thensaid he did not need him any more, and told him to report to the office for hismoney.Hurst told Davis to go ahead and fire him, cursing further.As Davis startedto walk off, Hurst swore again, and said Davis was going to bring him his money.Davis said he did not pay off discharged employees, and that Hurst would have to18Hurstcalled himself "head doffer,"but there is no such position In the plant. Theteen only meant that if the amount of doffing required the services of more than onedotter,IIuist would be guaranteed his full production of 12 frames,and the spare dofferwould handle the ieniaindeiDoffers were paid by spindle production,I.e , according tothe numbei of spindles they doffedisThe bobbin boy collects empty bobbins and takes them in boxes to the bins in theto istei depai tment20 Slim tly before, Davis had noticedHurststanding about the middle of the reel depart-ment, some distance from his place ofwork, sohe went to the twisting depaitinent andasked Iluntei if he knewHurst wasin the ice] depailinenthunter said lie did not, andthat Hurstwas supposed to be doffing frame No 31.Davis then asked Hunter to accom-pany him and theywalked omeito talk to Hoist379288-56-vol. 113-18 264DECISIONS OF NATIONALLABOR RELATIONS BOARDgo to the office for it.As he again started to walk off, Hurst blocked his way, shookthe empty Coca-Cola bottle at him, and said, "You are going to pay, damn you, andpay dearly."Davis then walked away.Hurst went to the office where he was paidoff about 9 a. m. and left the plant. The argument took the better part of 10 minutes.These findings are based on credited testimony of Hurst, Davis, Meeks, and Hunterwhich is mutually corroborative in the essential aspects of the argument.Althoughthere is a conflict of testimony as to the length of time Meeks and Hunter werepresent during the argument, I am satisfied from all the testimony and find that bothwere present and overheard most of the conversation.There was a wide divergencebetween the testimony of Hurst and Meeks on one hand, and Davis and Hunter onthe other, as to the extent of Hurst's use of profanity.The former admitted Hurstsaid "damn bobbins and racks" once during the argument, and the latter said he usedprofanity liberally.After careful observance of Hurst's appearance and demeanour,and noting his rather blunt, emphatic, and at times defiant maner of testifying on thestand, and considering the credible testimony of Calvin Thomason, a spare doffer,who said Hurst used profanity in the mill over a period of 10 or 12 years past, evenusing it in "bawling out" Second Hand Rogers when things did not run to suit himand he got angry, I have credited Davis' and Hunter's version of the argument as toits length and the extent of the profanity used by Hurst.Testimony of Hurst andMeeks at variance with the findings is not credited.Respondent contends that Hurst was discharged for (1) insolent insubordinationand insulting behavior to his supervisor, and (2) violation of an established plantrule against leaving the lob without permission, after receiving notice of the ruleand prior warning.General Counsel claims both reasons are but pretexts used byRespondent to rid itself of an active union adherent In his brief, General Counselargues that Respondent's second defense has no merit because Davis' own testimonyabout the argument with Hurst clearly shows that Hurst's absence from his jobto get supplies was not the reason for the discharge.Considering the nature andcourse of the argument which immediately preceded the discharge, I agree withGeneral Counsel that Davis' testimony shows the reason for discharge, and for thatreason deem it unnecessary to consider Respondent's second contention or to makefindings on the conflicting testimony bearing on Respondent's prior enforcement ofplant rules prohibiting absence from one's workplace without permission, and thereasons for Hurst's alleged violation of the rule.This leaves only General Counsel'scontention that Hurst's abusive language was not the true reason for the discharge.I consider this argument unsupportable for several reasons. It is clear from thenature of the discussion and the manner in which it started that Davis approachedHurst in a normal manner to inquire about his absence from his job and talk to himabout his alleged violation of a plant rule.Regardless of whether Hurst's absencefrom his job was justified or not, Davis' reason for talking to Hurst obviously stemmedfrom considerations of plant discipline; there is no allegation in the complaint, claimby General Counsel, nor proof, that Davis had been keeping Hurst under surveillancefrom ulterior motives, nor that Davis sought out and taxed Hurst with a rule violationto provoke Hurst or force a situation which might serve as a pretext for discharge.There is nothing in Davis' remarks or attitude during the discussion as shown bythe record which can reasonably be said to have provoked, much less justified, Hurst'ssudden and extensive cursing and abuse of his superior, and his final threateningattitude and remarks to him, all of which occurred in the presence of three otheremployees.General Counsel argues from Thomason's testimony noted above thatHurst had used profanity in the plant for many years, even toward his supervisors,without criticism or discipline, intimating that Davis seized upon a not unusual in-stance of Hurst's profanity as a convenient pretext to discharge him.The answerto this is that, according to Thomason, Hurst had used profanity in the past onlywithin the hearing of Thomason and a few times toward Second Hand Rogers, thereisno proof that Davis had ever before been subjected to it, or had even heard Hurstuse it to others.Thus, it cannot be maintained that Davis was suddenly dischargingHurst for conduct he had previously condoned. It seems clear to me that, whenDavis was subjected, for the first time in his 2 years of supervision of Hurst, to anoutburst of unwarranted cursing and personal abuse in front of witnesses, he reactednormally by first ordering Hurst to cease the profanity and, when Hurst did notcomply, discharging him on the spot.The most that can be said for General Coun-sel's "pretext" argument is that the combination of Hurst's union activity, Respond-ent's admitted knowledge thereof, and Respondent's other unfair labor practices,raise a strong suspicion that Davis seized upon Hurst's intemperate language on thisoccasion as a pretext to rid the plant of an active union adherent (who was also aregular doffer of nearly 10 years' service, and presumably a valuable employee), but COATS & CLARK, INC.265that suspicion is weakened by the complete lack of proof that Hurst's supervisors men-tioned the Union or his adherence to it on March 26 or at any time previously, andit is overcome by the preponderant proof that Hurst, though long addicted to pro-fanity in the plant, used it for the first time toward Davis on March 26 withoutprovocation or justification and was at once discharged therefor. I find that theproximate and efficient cause of the discharge was Hurst's cursing and insolent be-havior on that occasion, and not his union adherence or activity. It is well settledthat an employee's known prominence in union or concerted activity does not affordhim the right to any special consideration or immunity from discipline.RepublicCottonMills,101NLRB 1475, 1479. I conclude that General Counsel has notsustained the ultimate burden of proving that Hurst was discharged for his unionactivity, and I therefore grant Respondent's motion to dismiss the complaint insofaras it relates to him.N. L. R. B v Union Mfg Co.,124 F. 2d 332, 333 (C. A. 5);Fariners Cooperative Company v. N. L. R.B., 208 F. 2d 296, 303, 304, (C. A. 8).5.Fannie Louise HurstFannie Louise Hurst is the wife of Kermit P. Hurst. She was first employed byRespondent in 1938, worked a short while, and was laid off. She was rehired in 1940and worked steadily, except for a maternity leave of 51/2 months in 1947, until July 3,1953, when she again took maternity leave.Davis was her overseer. She joined theUnion in August 1953 and attended several regular union meetings with her hus-band and the Saturday recreational affairs with her children.The issue as to heriswhether Respondent discriminatorily refused to reinstate her after her maternityleave expired because of the union activities of herself and her husband.The record shows that it was Respondent's long-established policy to grant 6months' maternity leave to female employees; if they return to work within thatperiod, they are automatically reinstated to their old jobs, but if they do not, theyare written off the payroll and are required to apply for employment thereafter asnew employees.As Mrs. Hurst took maternity leave on July 3, 1953, her 6 months'period expired January 3, 1954.When she did not return to work on or before thatdate, she was written off the payroll on January 6, 1954, as having "left," the reasonbeing stated as "out over 6 months." The Hursts were unable to secure someone totake care of the new baby before the 6 months expired, so about the middle ofDecember Hurst told Overseer Davis that his wife was ready to return, but couldnot do so because they did not have a housekeeper to take care of the baby.Hurstasked Davis to extend his wife's maternity leave beyond the 6 months until theyfound a housekeeper, but Davis said he could not do that because it would be againstcompany rules, and that if she did not return before the end of the 6 months, shewould be written off the payroll as having quit, as that was company policy.Davisalso told Hurst that when his wife found a housekeeper she should send word toDavis when she would come back. The above findings are based on credited testi-mony of Robert H. Causey, Davis, and both Hursts I do not credit Kermit Hurst'stestimony that Davis said it would be all right for her to come back after the 6months and in effect extended her leave, because Davis testified credibly that he hadno such authority, there is no substantial evidence that Respondent had ever givenextensionsof maternity leave before,21 and Office Manager Causey testified withoutcontradiction on the basis of company records that Respondent had early in 1954written off the payroll 3 other female employees for overstaying maternity leave, and1man likewise for staying out more than 6 months, all of which testimony satisfiesme that Respondent was not in the habit of waiving the 6-month rule.The Hursts finally secured a housekeeper on February 27 or 28, 1954.OnMarch 3, 1954, Mr. Hurst told Davis that they had a housekeeper and his wifewas ready to return to woik.Davis reminded Hurst of the 6-month rule and saidMrs. Hurst was no longer an employee because she was out more than 6 months.Hurst asked Davis if his wife could not be rehired, and Davis said he could do so ifthere were any openings, but thathecould not use her, and he had no openingson the first shift; he suggested that if she applied at the office for work, there mightbe vacancies on the second or third shifts.These findings are based on creditedtestimony of Davis and Kermit Hurst. I do not credit Hurst's testimony thatDavis told him he could not use Mrs. Hurst "now or ever," for several reasonsDavis denied specifically that he said this to Hurst.Mrs. Hurst testified withoutcontradiction that she had been a winder hand about 11 years at the time of hersecond maternity leave, and that both Overseer Davis and Plant Manager Johnson21 Ili,Hurst testified that there had been prim extensions of maternity leave, but couldnot giie any naives or dates, and I do not consider this vague testimony as substantial 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad told her she was one of the best winder hands, and it strains credulity to saythat Davis would have abruptly told Mr Hurst on March 3 that Respondent had nofurther use for a valuable, highly satisfactory employee, even assuming he knewof or suspected her union affiliation on the basis of his knowledge of her husband'sunion adherence.There is no proof that Davis or any other supervisor ever talkedtoMrs. Hurst about the Union, so that there is nothing in the record which willsupport an inference that Respondent was looking for a chance to get rid of herbecause of her union activity.At the very most, Respondent's antiunion animusand unfair labor practices in this period, plus the fact that Davis knew of Hurst'sunion adherence, lend some support for Hurst's version of the conversation andraise a suspicion that Davis was acting from discriminatory motives, but that sus-picion cannot prevail against the substantial facts noted above. It is thus muchmore likely that Davis advised Hurst, as found above, that his wife was technicallyoff the payroll by operation of the 6 months' rule, but that she might be rehiredon some shift upon application at the plant office; he did not rule out any reem-ployment of Mrs. Hurst, but only indicated he had no opening for her at thattime on the first shift.General Counsel offered no contrary proof to indicate thatthe first shift did have openings for winders at the time.General Counsel arguesthatDavis' suggestion that Mrs. Hurst apply at the office was a rejection of herapplication through her husband for reinstatement, contrary to past practice of Re-spondent under which she had twice been returned to work through the agencyof her husband, and that the sudden requirement of a personal application for re-employment after the Hursts' union activities became known requires a finding thatshe was refused employment because of their union activity.This argument iswithout merit because the record does not show that Respondent had ever re-hired her in the past, after separation from the payroll, through application of herhusband.Mrs. Hurst's testimony shows that, after an economic layoff in 1940,Respondent called her back to work by sending her word through her husband toreport for work; in this instance she did not apply for rehiring but was recalledby Respondent.She also testified that, toward the close of her 1947 maternityleave but within the 6-month period, she sent word to the plant through her hus-band that she would return on a certain date, and she came back to work on thatdate within the 6-month period without further application; in this case, it is ap-parent that she was still carried on the payroll as an employee during the 6-monthmaternity leave and obviously it was not necessary for her to make formal appli-cation for her job within that period. It follows that neither instance would justifyher reliance upon application for work through her husband after she was off thepayroll.I find nothing discriminatory, therefore, in Davis' suggestion on March3 that Mrs. Hurst should apply at the plant office for work, for this was apparentlynormal plant practice where an employee had been separated from the payroll forany reason.On all the above facts and circumstances, 1 am satisfied and find that Mrs. Hurstwas separated from the payroll on January 6, 1954, in the normal operation ofRespondent's 6-month maternity leave rule, that Davis did not waive that rule asto her in his talk with her husband in December, and that Davis did not refuse torehire her on March 3, 1954, but merely suggested that she make application forwork in the normal course as a separated employee. I find no substantial proofthatDavis' conduct toward her was discriminatory or arose from discriminatorymotives.Iconclude that General Counsel has failed to sustain the allegations ofthe complaint as to Fannie Louise Hurst by a preponderance of credible evidence,and 1 theretore grant Respondent's motion to dismiss the complaint insofar as itcharges a discriminatory refusal to reinstate or reemploy her.6.Ceab Smith 22Ceab Smith was first employed by Respondent in 1940.He worked about 5 years,running cards about 3 years and tending a lapping machine for 2, and then quit.He returned to work in 1951 and thereafter tended a lapping machine until hisdischarge on March 30, 1954, 23 in this period, Smith worked on third shift underthe supervision of Overseer Bowen and Second Hand John Sanders.As a laptender, Smith's duties involved feeding cotton fibre into the machine, doffing it22Eri oneously called "Scab" Smith in the complaint.zR A lapping machineis fedcotton fibres as they conic in rough formfrom the cardingmachines, and rolls them into a sheet of fibres 12 or 14 inches wide, called a "lap," whichismound on a large bobbinThence the lap is taken to a comber Where the fibresare fur-ther tieated preparatoryto spinning. COATS & CLARK, INC.267periodically by removing full lap rolls, and cleaning all parts of the machine tokeep it free of cotton lint or waste.Smith signed a union authorization card about February 1, 1954, and thereafteractively supported the Union by attending five meetings and soliciting other em-ployees to sign cardsHe persuaded 12 or 15 to sign up.He secured a unioncap and badge at the February 28, 1954, meeting, and wore them openly in theplant on his shift on March 1 and 2, 1954.About a week before the election,while Smith was doffing his machine, Overseer Bowen came up and asked whatSmith was going to do when the employees voted the Union in. Smith replied hewould do as he had done one time before. Bowen asked what that was, and Smithsaid when he had come back to work he had found a Negro on his job, that "we"gave him 3 minutes to get out, and the Negro left. Smith attended one Saturdayunion meeting, and when he went to work the following Sunday night, Sanderscame to him and asked if he attended the union meeting. Smith said he did. Sandersasked how many were there and Smith replied he did not know, but estimated around150 or 175. Sanders then walked off. The above findings are based on uncontra-dicted and credited testimony of SmithIfind therefrom that Respondent wasaware of Smith's union affiliation and sympathies at least on and after March 1,1954, and probably in February. Sanders' interrogation as to Smith's attendanceat the Saturday union meeting and the number of workers there (which must haveoccurred sometime in late January or during February) was an independent viola-tion of Section 8 (a) (1) of the Act.The issue as to Smith is whether he was discharged on March 30 because hecleaned his machine while it was running, in violation of a plant rule prohibitingsuch practice, or (1) whether the violation actually did not occur but was a purefabrication by Respondent to justify the discharge, or (2) assuming it did occur,whether it was a discriminatory enforcement of a previously unenforced rule used asa pretext to get rid of an activeunionadherent.Smith testified that about 4 a. in., on the night of his discharge, he stopped hismachine and started to clean the rollers 24 when he saw Second Hand Sandersstanding near the elevators, behind another lapper,morethan 50 feet away. Sanderswalked down an aisle some distance from Smith and then came over to his machine.As he did so, Smith finished his cleaning, started his machine running again, andwas standing there with his cleaning brush in his hand as Sanders walked up. Sandersasked Smith why he had cleaned the machine whilerunning.Smith denied that hehad and Sanders insisted he did. Smith said, "All right, just have your way aboutit."Sanders said he was going to get Overseer Bowen and see what he said about it.Sanders shut down the machine and walked off. As he did so, fixer Lloyd Duncancame up to Smith. Sanders returned shortly with Bowen, who told Smith thatSanders had told him Smith had cleaned the machine while running. Smith replied,"That is what he says, and he will have his way about it." Bowen then said "For mypart, we are through with you down here," and told Smith to draw his pay at 9 a. m.Smith said, "0. K., that suits me if it does you," and walked off to wash up andsmoke a cigarette in the restroom. Sanders came in and ordered him to leave, soSmith left the plant.Respondent's version of the incident comes from testimony of Sanders, Duncan,and Bowen which is mutually corroborativein essentialaspects.The gist of it is:Sanders was walking down the side of the mill about 50 feet away from Smith whenbe saw Smith standing at his lapper, cleaning the under portion of some slides atthe front of the machine with a brush whileitran;he could tell from the rolls ofcotton turning on top of the machine that it wasrunning.He walked down thecross aisle toward Smith's machine while Smith continued to clean it.When Sanderswas about 25 feet away, Smith saw him and stopped cleaning. Sanders came upand stopped the machine. Sanders does not deny the conversation as outlined inSmith's testimony above, and I credit Smith's testimony to this extent.Sanderswalked over to Duncan, the fixer, told him he had caught Smith cleaning his machinewhile running, and said he was going to get Bowen. Sanders walked off and Duncanwalked down to Smith's machine, on the way saw Bowen coming off the elevator,and called to Sanders to tell him Bowen was there.Duncan called Bowen over andtold him Sanders wanted to see him as he had caught Smith cleaning the lapper.Sanders then told Bowen he had caught Smithcleaninghis machine a second time,and recommended he be fired. Both then walked over to Smith. Bowen mentioned4 The rollers, some of them called "clearers," are moving parts in the center and fore-part of the machine, over which the cotton fibre passes ; some of them roll against eachother under pi essure, and the yarn passes through them, making the "lap " The rollersare cleaned by sweeping waste from them by hand when the machine is stopped. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat Sanders had said and asked Smith if he had been cleaning the machine whilerunningSmith admitted he had done so. Bowen asked if he had not been warnednot to do it and Smith admitted he had been. Bowen then said that so far as hewas concerned, "you are through," and that if he could not get cooperation from anemployee on his shift, he did not want that employee around. Smith denied thathe admitted to Bowen that he had been cleaning the machine while running, or thathe had been warned against it before.There is a direct conflict of testimony between Smith and Sanders on the crucialissue whether Smith was actually cleaning his machine while in motion and Sanderscaught him at it.After observing both witnesses and their manner of testifying, I aminclined to credit Sanders' version and discredit that of Smith. Sanders testified in astraightforward and impressive manner on this point.Smith's testimony was farfrom impressive.At first, he volunteered on direct that Sanders could not tell fromhis stance near the elevators whether Smith's machine was running.Yet he wasvery vague about the exact location and position of his machine with respect to theelevators, and could only place his machine near the center of the mill and the eleva-tors in a corner; he was positive he could see the elevators fully from his machine,and equally sure Sanders could not observe from that point whether the machine wasrunning.However, he admitted the top of his machine with the laps of yarn wasvisible across the mill.He was very vague about the exact route Sanders took downto his machine, but admitted Sanders could come right down an aisle to the machinefrom the elevators, and that Sanders could see the top of his machine from thatpoint.Sanders testified credibly that Smith's machine and two others were lined up"crossways" of the mill floor, and that he came down a side aisle running the length ofthe mill from the elevators until he came to the line of lappers where Smith workedand saw him cleaning the front of his machine, and then walked over to him. It isclear from Sanders' testimony and Smith's admissions that Sanders saw Smith's ma-chine running from the elevator, that as he walked toward Smith's machine, he sawhim in the act of cleaning the slides in the front of the machine with a brush whilethe machine ran, and that Smith continued to do so until Sanders was about 25 feetaway.Another set of facts likewise convince me that Smith was cleaning it whilerunning: I find from testimony of Smith, Bowen, and Sanders that Smith was paidon a piecework basis, by the number of hanks of yarn that went through his machinewhen his machine was stopped for cleaning, his production was stopped, and he wasnot earning money; prior to Bowen's advent as overseer, Smith stopped and cleanedhis frames twice a night, but after Bowen took over the third shift, he was requiredto clean them every hour.Obviously hourly cleaning would require stoppage of themachine and production 7 times a night instead of 2, with a resultant reduction in hisdaily productionA fair inference is that Smith on this occasion was trying to offsetsome of the loss of production entailed in hourly cleaning by trying to clean theslideswhile the machine was runningAnother circumstance militating againstSmith's denial of a violation is the fact that he did not protest very strongly againstSanders' accusation after his first denial of it, and when Bowen taxed him withSanders' accusation, according to his own admission he merely said, "That is whathe says, and he will have his way about it," which does not sound like the remark ofone who knew he was innocent of wrongdoing. This brings me to a considerationof the plant rule which Smith violated, the seriousness of his violation, and Respond-ent's prior enforcement of the rule.I find from admissions of Smith, and credited testimony of Fixer Duncan, LapTender Joseph A. Thackston, Sanders, and Bowen that: For many years past therehad been a plant rule prohibiting the cleaning of lapping machines, especially themoving parts, while running.The rule was based on considerations of safety andwork quality.Rollers in the front part of the machine, called "clearers," continuallycollect cottonlint asthe yarn passes between them, and one of the tender's duties is tostop the machine periodically to clear cotton waste off the clearers by hand, if he puthis hand or a brush on the rollers while running, his hand or the brush, or both,might get caught in the machine, involving serious personal injury and possibly dam-age to the machine.The tender is also required to clean off with a brushcertainslides adjacent to the rollers over which the yarn passes; this must be done while themachine is stopped, otherwise lint brushed off the slides will fall on and become im-bedded in the yarn as it passes over the rollers. If the cleaning is not done regularlyand while the machine is stopped, lint and waste becomes enmeshed in the yarn in thelap, reducing its quality and causing more breakagesThe lap tenders were warnedcontinually by management to clean their machines properly and regularly, and Dun-can, the fixer, constantly cautioned them about proper cleaning and against cleaningthem whilein motion,because he was required to repair and adjust machines to make COATS & CLARK, INC.269sure they handle the yarn properly, and if a machine was cleaned while running, abrush might get caught in it, causing damage he would be required to repaii. Fromthe above facts, there can be no question as to the existence and validity of the ruleprohibiting cleaning of lappers while running. It is also clear that Smith had longbeen aware of the rule and the reason for it, and that he violated the rule on the nightof his discharge, and that such violation was the ostensible and immediate cause ofhis discharge.The remaining question is, whether his discharge was a sudden and dis-criminatory enforcement of the rule.1find from credited testimony of Sanders, Duncan, and Bowen that: About 2 or3weeks before Smith's discharge, Bowen received a complaint from top managementabout the poor quality of work on his shift.Bowen knew that poor quality can re-sult if machines are cleaned while running, due to lint and dirt falling on the yarn,so he at once told Sanders to warn all hands in his department about proper clean-ing of the machines.Sanders made the rounds of his employees with Duncan, tell-ing them to clean the machines properly, not to clean them while running, and tryto improve the quality of their work.Smith does not specifically deny this warning.About a week before the discharge, according to credited testimony of Sanders, hefound Smith cleaning the slides of his machine with a brush while it was running,and warned him not to do it stating he might get hurt, the machine might be damaged,and the quality of the yarn would be affected by lint falling on it.Smith said nothing.I do not credit Smith's general denial of any criticism or reprimand by managementfor this practice, at one point he testified merely that he could not remember anyreprimand by Sanders, and for reasons which I have outlined with respect to hisviolation of the rule on the night of discharge, I believe and find that Smith wasviolating the rule on this occasion and was caught by SandersThen came Sanders'observance of the second violation by Smith on March 30, his recommendation of dis-charge to Bowen, and Bowen's prompt discharge of Smith, as found above.The existence of a valid plant rule, Smith's long-time knowledge of it, his violationof it the week before discharge and Sanders' warning against its repetition, and hisdischarge immediately upon management's discovery of his second violation a weeklater, are cogent facts which support a finding of discharge for causeThat findingisalso supported by the facts (established by credited testimony of Eugene Griffith,Bowen, Sanders, and Duncan) that Eugene Griffith, who operated a waste machineon first shift, was discharged on March 29, 1954, by Supervisor Cauble becauseCauble believed Griffith had improperly handled and seriously damaged the machine,which cost about $3,100; that Bowen learned of the incident when he came to workthat night, and at once told Sanders about it, warned him to watch out for that andmake sure nothing like it happened on the third shift, and told him to warn all oper-ators against cleaning machines while runningThe Griffith incident obviouslyalerted both Bowen and Sanders to watch for any improper handling of machines ontheir shift which might result in damage, and it furnishes a ready explanation forSanders' concern when he caught Smith for the second time violating the companyrule, for his prompt report to Bowen and recommendation of discharge, and thelatter's piompt discharge of Smith when the latter admitted the offense, that it washis second and that he had been warned about it beforeThere are some facts and circumstances that tend to support a finding of discrimi-natory dischargeFirst of all, although the employees were kept advised of the ruleagainst cleaning machinery while running, there is no substantial proof that other lap-per hands had ever been discharged or even laid off for violation of the rule. Bowen,Sanders, and Duncan admitted no discipline had been imposed for that cause on thethird shift prior to Smith's discharge in the 2 years Bowen supervised the shift, and thatSmith's case was the first such instanceThe significance of this is weakened by thetestimony of Sanders that he had never found anyone but Smith violating the rule,and the lack of credible proof that the rule had been continually or openly violatedby the workers to the knowledge of management.25Another suspicious circumstance' Smith testified generally that he saw othei s cleaning their machines while running,but without criticism or discipline , However, he does not cite instances, and theme is noproof that the supervisors were aware of such instancesSmith and Thackston testifiedthat they often cleaned weights undet their machines with blushes while iunnmg, andthat others had done it openly, without criticism fiom management, and Davis admittedhe had seen this piactice, but since the weights wereandcithe machines and not nearmoving pacts, it is obvious drat management did not considei this piactice a violationof the rule because there was apparently no risk of peisonal injury to the opeiatoi nordanger of lint falling on the yarn in cleaning those partsI do not consider this proofof lack of enfoi cement of condonation of violation of the ruleDuncan testified that onat least two occasions befoic the discharge lie caught Sinith cleaning rollers and other 270DECISIONS OF NATIONALLABOR RELATIONS BOARDis that in advising and warning employees about the rule, management had neverapprised them of any definite discipline, much less discharge, for its violation. Sandersadmitted he knew of no penalty fixed for its violation.Thackston, a lap tender fornearly 2 years, testified that when he was advised of the rule, he asked about thepenalty for violation, and was told management would "probably hold you off aday without pay."Duncan testified that he knew of some layoffs for violations ofthe rule in his 14 years at the plant, but he did not give any names, dates, or otherdetails, and Respondent offered no other substantial proof that any other employeehad been discharged or otherwise disciplined for such violation.26Moreover, whenSmith received his first warning from Sanders about violation of the rule, he wasnot told that repetition of the offense would result in any penalty.Lacking a definiteand publicized penalty for violation of the rule, the sudden discharge of an activeunion adherent thereforraises a suspicionof discriminatory motive; and the samesuspicion arises from Thackston's testimony that management policy, if any existed,called only for a penalty of a short layoff.However, lacking proof of a definite dis-ciplinary policy and the past application thereof, with which Smith's discharge canbe compared, I am unable to find or even infer that his discharge for a second viola-tion of a well-known rule, after priorwarning onfirst offense, and immediatelyfollowing a nondiscriminatory discharge of another employee fordamaging amachine through improper handling, was an unusual, harsh, or unwarranted punish-ment such as to impel the conclusion that it was imposed from discriminatory motives.Any suspicion of discriminatory action is further negated by the complete lack ofproof that Smith's supervisors ever commented on his union adherence or made anyremarks to or about him which could indicate that they intended, or even desired, toget rid of him because of his union activity. Sanders' lone interrogation of him, whilebeing an independent unfair labor practice, is not enough to support such an inference.After careful consideration and balancing of all the facts and circumstances whichbear on both sides of theissue,I am constrained to conclude that those which sup-port a conclusion of legitimate discharge for cause clearly outweigh those tending tosupport an inference of discriminatory discharge. I therefore conclude that Gen-eral Counsel has failedto sustainthe ultimate burden of proving by a preponderanceof credible proof in the whole record that Respondent discriminatorily dischargedSmith. I therefore grant Respondent's final motion to dismiss the complaint insofaras it charges that his termination was discriminatory.I grant Respondent's final motion to dismiss paragraphs numbered 18, 19, and24 of the complaint for lack of proof insofar as they charge that Respondent illegallythreatened employees through remarks of John Sanders.111.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above, occurring in connectionwith its operations described in section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in and is engaging in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.I have found that Respondent constructively discharged Marie Smith Barron be-cause of her union affiliation, thereby discriminating against her in respect to her hireand tenure of employment in order to discourage membership in the Union, in viola-tion of Section 8 (a) (3) of the Act. I shall recommend that Respondent offer toher immediate and full reinstatement to her former or a substantially equivalentmoving pai is on his machine while it was in motion, and warned him to stop it, and thatliehad caught and waived other iioikers about similar violations in the past, but liealso testified that lie never told management about the violations, so that these instancesdo not indicate management knowledge or condonation of violations.261 rejected testimony offei ed by Respondent through its office manager, Causey, to theeffect that 18 persons, including Kermit IIurst, Smith, Cecil Meeks, and Eugene Griffith,had been discharged in 1954 for violation of plant rules or other seasons, as insubstantialand not probative of any enforcement of the rule here involved. Aside fiom Causey's testi-mony, the record shows that IIurst, Mocks, and Griffith iiere discharged for causes en-tirely unrelated to the cleaning rule, and Causey could not state the exact nature of theviolations involved lit cases of the other 14 employees, and the records from which he testi-fied were vat produced in court LE ROT DIVISION, WESTINGHO JSE AIRBRAKE CO.271position,without prejudice to her seniority or other rights and privileges,and makeher whole for any loss of pay she may have suffered by reason of the discriminationagainst her, by payment to her of a sum of money equal to that which she wouldnormally have earned as wages from the date of her discharge to the date of aproper offer of reinstatement,less her net earnings during said period,27 such sum tobe computed according to the formula set forth in F.W. Woolworth Company,90NLRB 289, 291-294.Respondent should also be required to make available tothe Board or its agents such reports and records as the Board requires in accordancewith the foregoing decision.In view of the nature, extent,and variety of the unfair labor practices committedby Respondent,including the discriminatory discharge of an employee,the commis-sion by Respondent of similar and other unfair labor practices in the future mayreasonably be anticipated.The remedy should be coextensive with the threat. Ishall therefore recommend that Respondent be ordered to cease and desist from in-fringing in any manner upon the rights guaranteed to employees by Section 7 of theActUpon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Respondent is engaged in and has been engaged in commerce within the mean-ing of Section2 (6) of the Act.2.The above-named Union is a labor organization within the meaning of Section2 (5) of the Act.3By discriminating in regard to the hire and tenure of employment of MarieSmith Barron,thereby discouraging membership in the above labor organization,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section8 (a) (3) of the Act.4.By such discrimination,and by interrogation,threats of reprisal,promises ofbenefits, and other conduct found above,thereby interfering with, restraining, andcoercing employees in the exercise of rights guaranteed by Section 7 of the Act,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.6Respondent has not violatedthe Act byits discharge of Kermit P. Hurst,FannieLouise Hurst, and Ceab Smith, nor by acts or conduct of Robert Carl Rogers,DorrisAnderson,or Guy Hamrick,nor by threats of discharge or other reprisal uttered byJohn Sanders.It has not violated Section 8 (a) (3) of the Act in connection with thevoluntary termination of employment by Opal Hollingworth and Kathleen Streeter.[Recommendations omitted from publication.]27 CrossettLumber Company,8 NLRB 440Le Roi Division,WestinghouseAirbrakeCo. andSamC. Corso,et al., PetitionersandInternationalUnion, United Automobile,Aircraft & AgriculturalImplementWorkers of America, CIO,Case No. 13-RD-2.98. July 25, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition for decertification duly filed under Section 9 (c) ofthe National Labor Relations Act, a hearing was held before JosephCohen, hearing officer. The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.113 NLRB No. 32.